Exhibit 10.1
[Execution Copy]
 
$25,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
TRICO MARINE SERVICES, INC.,
as Borrower,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Collateral Agent,
and
OBSIDIAN AGENCY SERVICES, INC.,
as Administrative Agent
Dated as of June 11, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Defined Terms
    1  
 
       
SECTION 2. Amount and Terms of Credit Facility
    20  
 
       
2.01A Loan Conversion and Commitments
    20  
2.01 [Intentionally Omitted]
    20  
2.02 [Intentionally Omitted]
    20  
2.03 [Intentionally Omitted]
    20  
2.04 Disbursement of Funds
    20  
2.05 Notes
    20  
2.06 [Intentionally Omitted]
    21  
2.07 Pro Rata Borrowings
    21  
2.08 Interest
    21  
2.09 Interest Periods
    22  
2.10 Increased Costs, Illegality, etc.
    23  
2.11 Compensation
    24  
2.12 Change of Lending Office
    25  
2.13 Replacement of Lenders
    25  
2.14 Obsidian Agency Services as Administrative Agent
    26  
 
       
SECTION 3. [Intentionally Omitted]
    26  
 
       
SECTION 4. Commitment Commission; Reductions of Commitment
    26  
 
       
4.01 Fees
    26  
4.02 [Intentionally Omitted]
    26  
4.03 Termination of Commitments
    26  
 
       
SECTION 5. Prepayments; Payments; Taxes
    26  
 
       
5.01 Voluntary Prepayments
    26  
5.02 Mandatory Repayments
    27  
5.03 Method and Place of Payment
    28  
5.04 Net Payments; Taxes
    28  
 
       
SECTION 6. Conditions Precedent to the Original Effective Date
    31  
 
       
6.01 Execution of Agreement; Notes
    31  
6.02 Fees, etc.
    31  
6.03 Officer’s Certificate
    31  
6.04 Opinions of Counsel
    31  
6.05 Corporate Documents; Proceedings; etc.
    31  
6.06 [Intentionally Omitted]
    32  
6.07 Adverse Change; Approvals
    32  
6.08 Litigation
    32  

(i)



--------------------------------------------------------------------------------



 



              Page  
6.09 Solvency Certificate
    32  
6.10 Financial Statements; Projections
    32  
6.11 Original Effective Date
    32  
 
       
SECTION 7. Conditions Precedent to Funds Release
    33  
 
       
7.01 No Default; Representations and Warranties
    33  
7.02 Request for Funds Release
    33  
7.03 Funds Release in Accordance with Budget
    33  
 
       
SECTION 8. Representations, Warranties and Agreements
    33  
 
       
8.01 Corporate/Limited Liability Company/Limited Partnership Status
    34  
8.02 Corporate Power and Authority
    34  
8.03 No Violation
    34  
8.04 Governmental Approvals
    34  
8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    35  
8.06 Litigation
    36  
8.07 True and Complete Disclosure
    36  
8.08 Use of Proceeds; Margin Regulations
    36  
8.09 Tax Returns and Payments
    36  
8.10 Compliance with ERISA
    37  
8.11 The Security Documents
    38  
8.12 Subsidiaries
    38  
8.13 Compliance with Statutes, etc.
    38  
8.14 Investment Company Act
    38  
8.15 Environmental Matters
    38  
8.16 Labor Relations
    39  
8.17 Patents, Licenses, Franchises and Formulas
    39  
8.18 Indebtedness
    39  
8.19 Insurance
    40  
8.20 Properties
    40  
8.21 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    40  
8.22 Concerning the Mortgaged Vessels
    40  
8.23 Citizenship
    40  
8.24 Vessel Classification
    40  
8.25 Mexican JV
    40  
8.26 Status of Obligations
    41  
 
       
SECTION 9. Affirmative Covenants
    41  
 
       
9.01 Information Covenants
    41  
9.02 Books, Records and Inspections
    45  
9.03 Maintenance of Property; Insurance
    45  
9.04 Existence; Franchises
    45  
9.05 Compliance with Statutes, etc.
    45  
9.06 Compliance with Environmental Laws
    46  
9.07 ERISA
    46  

(ii)



--------------------------------------------------------------------------------



 



              Page  
9.08 End of Fiscal Years; Fiscal Quarters
    47  
9.09 Performance of Obligations
    47  
9.10 Payment of Taxes
    47  
9.11 Additional Security; Additional Guarantors; Further Assurances
    47  
9.12 Use of Proceeds
    49  
9.13 Ownership of Credit Parties
    49  
9.14 Flag of Mortgaged Vessels; Vessel Classifications
    49  
9.15 Deposit of Earnings
    49  
9.16 Mexican JV Option
    50  
9.17 [Intentionally Omitted]
    50  
9.18 Notice of Asset Sales
    50  
9.19 Payments on Second-Lien Notes
    50  
9.20 Direct Deposits into Blocked Account
    50  
9.21 Borrower Cooperation in Connection with Agency Transfer
    50  
 
       
SECTION 10. Negative Covenants
    50  
 
       
10.01 Liens
    51  
10.02 Consolidation, Merger, Purchase or Sale of Assets, etc.
    54  
10.03 Dividends
    56  
10.04 Indebtedness
    56  
10.05 Advances, Investments and Loans
    58  
10.06 Transactions with Affiliates
    60  
10.07 Maintenance Capital Expenditures
    60  
10.08 Minimum Consolidated EBITDA
    61  
10.09 Minimum Consolidated Cash Flow
    61  
10.10 [Intentionally Omitted]
    63  
10.11 Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
    63  
10.12 [Intentionally Omitted]
    64  
10.13 Limitation on Certain Restrictions on Subsidiaries
    64  
10.14 Limitation on Issuance of Capital Stock
    64  
10.15 Change of Legal Names; Type of Organization (and whether a Registered
Organization); Jurisdiction of Organization etc.
    64  
10.16 Business
    65  
10.17 ERISA
    65  
10.18 Voluntary Prepayments, Etc. of Indebtedness
    65  
10.19 Collateral Maintenance
    65  
 
       
SECTION 11. Events of Default
    65  
 
       
11.01 Payments
    65  
11.02 Representations, etc.
    65  
11.03 Covenants
    65  
11.04 Default Under Other Agreements
    66  
11.05 Bankruptcy, etc.
    66  
11.06 ERISA
    67  
11.07 Security Documents
    67  
11.08 Guaranties
    67  

(iii)



--------------------------------------------------------------------------------



 



              Page  
11.09 Judgments
    67  
11.10 Change of Control
    67  
11.11 Indebtedness of the Trico Supply Group
    67  
11.12 Mexican JV
    68  
11.13 Second-Lien Notes Documentation
    68  
11.14 Restructuring
    68  
 
       
SECTION 12. The Administrative Agent
    70  
 
       
12.01 Appointment
    70  
12.02 Nature of Duties
    70  
12.03 Lack of Reliance on the Administrative Agent
    71  
12.04 Certain Rights of the Administrative Agent
    71  
12.05 Reliance
    71  
12.06 Indemnification
    71  
12.07 The Administrative Agent in its Individual Capacity
    72  
12.08 Holders
    72  
12.09 Resignation by the Administrative Agent
    72  
12.10 No Other Duties, Etc.
    73  
12.11 Limited Role of the Collateral Agent
    73  
12.12 Certain Rights of the Collateral Agent
    73  
12.13 Removal of the Collateral Agent; Appointment of Successor Collateral Agent
    73  
12.14 Nordea Bank
    74  
 
       
SECTION 13. Guaranty
    74  
 
       
13.01 Guaranty
    74  
13.02 Bankruptcy
    75  
13.03 Nature of Liability
    75  
13.04 Independent Obligation
    75  
13.05 Authorization
    76  
13.06 Reliance
    76  
13.07 Subordination
    77  
13.08 Waiver
    77  
13.09 Payment
    78  
 
       
SECTION 14. Miscellaneous
    78  
 
       
14.01 Payment of Expenses, etc.
    78  
14.02 Right of Setoff
    79  
14.03 Notices
    80  
14.04 Benefit of Agreement; Assignments; Participations
    80  
14.05 No Waiver; Remedies Cumulative
    82  
14.06 Payments Pro Rata
    82  
14.07 Calculations; Computations
    83  
14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    83  
14.09 Counterparts
    84  
14.10 Effectiveness
    84  
14.11 Headings Descriptive
    85  

(iv)



--------------------------------------------------------------------------------



 



              Page  
14.12 Amendment or Waiver; etc.
    85  
14.13 Survival
    86  
14.14 Domicile of Loans
    86  
14.15 Register
    86  
14.16 Confidentiality
    87  
14.17 USA PATRIOT Act Notice
    87  
14.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
    88  
14.19 General Release; Indemnity
    88  
14.20 Affirmation
    89  
14.21 Terms Generally
    89  
 
       
SECTION 15. Conditions Precedent to the Amendment and Restatement Effective Date
    90  
 
       
15.01 Fees, etc.
    90  
15.02 Opinions of Counsel
    90  
15.03 Assignment and Assumption Agreement
    90  
15.04 Material Adverse Change
    90  
15.05 Previously Disclosed Matters
    90  
15.06 Certificates of Ownership; Searches; Class Certificates; Appraisal
Reports; Mortgages
    90  
15.07 Approvals
    91  
15.08 Security Documents
    91  
15.09 No Default; Representations and Warranties
    91  
15.10 Financial Statements; Projections
    92  
15.11 Proof of Valid Security Interest
    92  
15.12 Letters of Credit Facility
    92  
15.13 Officer Certificate
    92  
15.14 Proof of Insurance
    92  
15.15 Corporate Documents; Proceedings; etc.
    92  

(v)



--------------------------------------------------------------------------------



 



              Page  

SCHEDULE I
  -   Loan Commitments
SCHEDULE II
  -   Lender Addresses
SCHEDULE III
  -   ERISA
SCHEDULE IV
  -   Subsidiaries
SCHEDULE V
  -   Existing Indebtedness
SCHEDULE VI
  -   Insurance
SCHEDULE VII
  -   Legal Name; Type of Organization and Whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE VIII
  -   Existing Liens
SCHEDULE IX
  -   Existing Investments
SCHEDULE X
  -   Projections
SCHEDULE XI
  -   Affiliate Transactions
SCHEDULE XII
  -   Tax Matters
SCHEDULE XIII
  -   [Intentionally Omitted]
SCHEDULE XIV
  -   Collateral Vessels
SCHEDULE XV
  -   Approved Classification Societies
SCHEDULE XVI
  -   [Intentionally Omitted]
SCHEDULE XVII
  -   Required Insurance
SCHEDULE XVIII
      Mexican JV Installment Sale Arrangements

     
EXHIBIT A
  Request for Funds Release
EXHIBIT B
  Note
EXHIBIT C
  [Intentionally Omitted]
EXHIBIT D
  Section 5.04(b)(ii) Certificate
EXHIBIT E
  Opinion of Vinson & Elkins L.L.P.
EXHIBIT F
  Officers’ Certificate
EXHIBIT G
  Pledge and Security Agreement
EXHIBIT H
  Solvency Certificate
EXHIBIT I
  Compliance Certificate
EXHIBIT J
  Assignment and Assumption Agreement
EXHIBIT K
  Intercompany Subordination Agreement
EXHIBIT L
  Form of Vessel Mortgage
EXHIBIT M-1
  Assignment of Earnings
EXHIBIT M-2
  Assignment of Insurance
EXHIBIT N
  [Intentionally Omitted]
EXHIBIT O
  [Intentionally Omitted]
EXHIBIT P
  Intercreditor Agreement

(vi)



--------------------------------------------------------------------------------



 



               SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 11, 2010 (this “Agreement”), among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party hereto, the
Lenders from time to time party hereto, NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as collateral agent, and OBSIDIAN AGENCY SERVICES, INC., as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.
W I T N E S S E T H:
               WHEREAS, the Borrower, certain of the Guarantors, the lenders
party thereto and the Prior Administrative Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of August 29, 2008, as amended
to date (as amended, the “Existing Credit Agreement”);
               WHEREAS, the initial Lenders party hereto acquired, and were
assigned, all right, title and interest in the loans and commitments outstanding
under the Existing Credit Agreement; and
               WHEREAS, the Borrower, the Guarantors, the Lenders and the
Administrative Agent desire to amend and restate the Existing Credit Agreement
to, among other things, convert the revolving loans under the Existing Credit
Agreement into term loans, modify the applicable interest rates and include
additional guarantors;
               Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
                    SECTION 1. Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:
               “Administrative Agent” shall have the meaning provided in the
first paragraph of this Agreement, and shall include any successor thereto.
               “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling (including, but not limited to, all
directors and officers of such Person), controlled by, or under direct or
indirect common control with, such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors (or equivalent governing body) of such Person or (ii) to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that neither the Administrative Agent

 



--------------------------------------------------------------------------------



 



nor any Affiliate thereof shall be considered an Affiliate of the Borrower or
any Subsidiary thereof.
               “Aggregate Appraised Value” shall mean at any time, the sum of
the Appraised Value of all Mortgaged Vessels owned by the Borrower and the
Guarantors which have not been sold, transferred, lost or otherwise disposed of.
               “Aggregate Exposure” at any time shall mean the aggregate
principal amount of Loans then outstanding.
               “Agreement” shall mean this Credit Agreement.
               “Amendment and Restatement Effective Date” shall have the meaning
provided in Section 14.10.
               “Applicable Margin” shall mean a percentage per annum equal to
11.5%.
               “Appraisal” shall mean, with respect to a Mortgaged Vessel, an
“as built” written appraisal by an Approved Appraiser of the fair market value
of such Vessel on an individual charter free basis.
               “Appraised Value” of any Mortgaged Vessel at any time shall mean
the fair market value of such Vessel on an individual charter free basis as set
forth on the Appraisal most recently delivered to, or obtained by, the
Administrative Agent prior to such time pursuant to Section 9.01(h).
               “Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and
ODS Petrodata or such other independent appraisal firm as may be reasonably
acceptable to the Administrative Agent.
               “Asset Sale” shall mean any transaction or series of related
transactions pursuant to which the Borrower, any of its Subsidiaries (other than
the Trico Supply Group) or the Mexican JV directly or indirectly sells, issues,
conveys, transfers, exchanges, leases, charters (other than operating leases and
charters entered into in the ordinary course of business consistent with past
practices), assigns or otherwise transfers for value to any Person (other than
(i) with respect to an Asset Sale by the Borrower or any Guarantor, to the
Borrower or any Guarantor or (ii) with respect to an Asset Sale by a Subsidiary
that is not the Borrower or a Guarantor, to the Borrower or any of its
Subsidiaries) any property or assets (including interests therein), whether now
owned or hereafter acquired, of the Borrower or any of its Subsidiaries;
provided, however, that (i) the sale, lease, conveyance, disposition or other
transfer by the Borrower or any of its Subsidiaries of inventory in the ordinary
course of business and (ii) the sale, lease, conveyance, disposition or other
transfer of all or substantially all of the assets of the Borrower pursuant to
Section 10.02(vi) will not be deemed to be Asset Sales; provided, further, that
an Event of Loss shall be deemed an Asset Sale.
               “Assignment and Assumption Agreement” shall mean the Assignment
and Assumption Agreement substantially in the form of Exhibit J (appropriately
completed).

-2-



--------------------------------------------------------------------------------



 



               “Assignment of Charters” shall mean the Assignment of Charters
substantially in the form of Exhibit B to the Assignment of Earnings.
               “Assignment of Earnings” shall mean the Assignment of Earnings in
the form of Exhibit M-1.
               “Assignment of Insurances” shall mean the Assignment of
Insurances in the form of Exhibit M-2.
               “Bankruptcy Code” shall have the meaning provided in
Section 11.05.
               “Blocked Account” shall mean the deposit account number
8980004997 of the Borrower at Union Bank, N.A.
               “Blocked Account Agreement” shall mean that certain Special
Deposit Account Control Agreement (Security Interest in Deposit Account), dated
as of the date hereof, by and among the Administrative Agent, the Borrower and
Union Bank, N.A.
               “Borrower” shall have the meaning set forth in the first
paragraph of this Agreement.
               “Borrowing” shall mean the borrowing of Loans from all the
Lenders having Commitments on a given date and, in the case of Eurodollar Loans,
having the same Interest Period. For the avoidance of doubt, all Borrowing of
loans under the Existing Credit Agreement shall constitute a “Borrowing”
hereunder.
               “Budget” shall have the meaning provided in Section 15.10.
               “Business Day” shall mean (i) for all purposes other than as
covered by the following clause (ii), any day except Saturday, Sunday and any
day which shall be in New York, New York or London, the United Kingdom, a legal
holiday or a day on which banking institutions are authorized or required by law
or other government action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, any day which is a Business Day described in clause (i) above
and which is also a day for trading by and between banks in U.S. dollar deposits
in the applicable interbank Eurodollar market.
               “Capital Expenditures” shall mean, with respect to any Person,
all expenditures by such Person which should be capitalized in accordance with
GAAP (excluding Capitalized Lease Obligations).
               “Capital Stock” shall mean (i) in the case of a corporation,
corporate stock, (ii) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distribution of assets of, the issuing
Person.

-3-



--------------------------------------------------------------------------------



 



               “Capitalized Lease Obligations” shall mean, with respect to any
Person, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
               “Cash Equivalents” shall mean, as to any Person, (i) (x) Dollars
and (y) in the case of any Foreign Subsidiary of the Borrower, Euros and such
local currencies held by any such Foreign Subsidiary from time to time in the
ordinary course of its business, (ii) securities issued or directly and fully
guaranteed or insured by (x) in the case of a Foreign Subsidiary of the Borrower
organized in Norway, Norway or any agency of instrumentality thereof (provided
that the full faith and credit of Norway is pledged in support thereof) and
(y) in all cases, the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof), in either case having maturities of not more than six months
from the date of acquisition, (iii) marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof maturing within six months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iv) time deposits,
certificates of deposit and bankers acceptances of any Lender or any commercial
bank organized under the laws of the United States, any State thereof or any
other country which is a member of the Organization for Economic Cooperation and
Development and, in each case, having total assets in excess of $10,000,000,000
(or an equivalent amount in the currency of any member country), (v) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (ii)(y) above entered into with any bank meeting
the qualifications specified in clause (iv) above, (vi) commercial paper issued
by any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than six months after the date of acquisition
by such Person, (vii) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (vi) above and (viii) in the case of Foreign Subsidiaries of the
Borrower, overnight deposits and demand deposit accounts (in the respective
local currencies) maintained in the ordinary course of business.
               “Cash Operating Disbursements” shall mean, for any period,
amounts paid in cash from a Credit Party Account during such period for the
purpose of funding (i) payroll, (ii) general and administrative expenses,
(iii) rental and lease expense, (iv) debt service, (v) capital expenditures,
(vi) operating expenses of foreign Subsidiaries and joint ventures, (vii)
Restructuring Charges and (viii) other operating expenses.
               “Cash Operating Receipts” shall mean, for any period, the
aggregate cumulative cash deposited into any Credit Party Account during such
period so long as such cash (i) is not proceeds of Indebtedness for borrowed
money incurred by the Borrower or its Subsidiaries (other than the Trico Supply
Group) and (ii) has not been transferred to such Credit Party Account from
another Credit Party Account.

-4-



--------------------------------------------------------------------------------



 



               “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
and all implementing regulations.
               “Change of Control” shall mean (i) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 35% of the outstanding common stock of the
Borrower; (ii) the board of directors of the Borrower shall cease to consist of
a majority of Continuing Directors or (iii) the Borrower shall cease to own,
directly or indirectly, 100% of the voting and/or economic interests of each
Person which owns a Mortgaged Vessel.
               “Claims” shall have the meaning provided in Section 14.19.
               “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to the Code are to the Code, as in effect at the
date of this Agreement and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
               “Collateral” shall mean all property (whether real or personal)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document, including, without limitation,
all Pledge and Security Agreement Collateral, all Earnings and Insurance
Collateral, all Mortgaged Vessels, and all cash and cash equivalents at any time
delivered as collateral hereunder.
               “Collateral Agent” shall mean Nordea Bank Finland plc, New York
Branch or any successor collateral agent appointed by the Administrative Agent,
acting as collateral agent for the Secured Creditors pursuant to the Security
Documents.
               “Collateral Disposition” shall mean (i) the sale, lease, transfer
or other disposition other than pursuant to a charter by the Borrower or any of
its Subsidiaries to any Person other than the Borrower or a Guarantor of any
Mortgaged Vessel or (ii) any Event of Loss of any Mortgaged Vessel.
               “Collateral Vessels” shall mean, collectively, the Vessels listed
on Schedule XIV, and, individually, any of such Vessels.
               “Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name on Schedule I hereto directly below the column
entitled “Commitment” as the same may be adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 2.13 or 14.04(b).
               “Commitment Letter” shall mean that certain Commitment Letter for
Existing Credit Commitment Purchase and DIP Facility, dated June 7, 2010, by and
between Tennenbaum Opportunity Fund, LLC and the Borrower.

-5-



--------------------------------------------------------------------------------



 



               “Consolidated Cash Flow” shall mean for any period, the Cash
Operating Receipts minus the Cash Operating Disbursements for such period.
               “Consolidated EBITDA” shall mean, for any period, Consolidated
Net Income for such period, before deducting therefrom (i) consolidated interest
expense of the Borrower, its Subsidiaries (other than the Trico Supply Group)
and the Mexican JV for such period, (ii) provision for taxes based on income
that were included in arriving at Consolidated Net Income for such period,
(iii) the amount of all amortization of intangibles and depreciation to the
extent that same was deducted in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or extraordinary
non-cash losses (except to the extent that any such extraordinary non-cash
losses require a cash payment in a future period) and (y) to any or gains or
losses from sales of assets other than from sales of inventory in the ordinary
course of business, (iv) one time Restructuring Costs amortized in such period;
and (v) expenses incurred in connection with stock based compensation; provided
that, for purposes of Section 10.08 only, pro forma adjustment satisfactory to
the Administrative Agent shall be made for any vessels acquired by or delivered
to the Borrower or any Subsidiary prior to December 31, 2009 as if such vessels
were acquired or delivered on the first day of the relevant Test Period;
provided, further, that the calculation of Consolidated EBITDA shall exclude any
and all non-cash gains and losses in connection with embedded derivatives
related to the Senior Notes.
               “Consolidated Net Income” shall mean, for any period, the net
income (or loss) of the Borrower, its Subsidiaries (other than the Trico Supply
Group) and the Mexican JV for such period, determined on a consolidated basis
(after any deduction for minority interests), provided that (i) the net income
of any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of cash dividends or similar cash distributions by that
Subsidiary of that net income is not at the date of determination permitted by
operation of its charter or any agreement, instrument or law applicable to such
Subsidiary and (ii) the net income (or loss) of any other Person acquired by the
Borrower or a Subsidiary of the Borrower in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded.
               “Contingent Obligation” shall mean, as to any Person, any
obligation of such Person as a result of such Person being a general partner of
any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Original Effective Date or
entered into in connection with any acquisition or disposition of

-6-



--------------------------------------------------------------------------------



 



assets permitted by this Agreement. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
               “Continuing Directors” means the directors of the Borrower on the
Original Effective Date, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of the Borrower is
recommended by at least a majority of the then Continuing Directors.
               “Convertible Debenture Holder” shall mean a holder of the
Convertible Debentures.
               “Convertible Debentures” shall mean the 3.00% Senior Convertible
Debentures of the Borrower, due 2027, dated February 7, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time pursuant
to Section 10.18).
               “Convertible Debenture Forbearance Agreement” shall have the
meaning provided in Section 11.04.
               “Converting Loans” shall have the meaning provided in
Section 2.01A.
               “Credit Documents” shall mean this Agreement (including the
Guaranty), each Note, each Security Document, the Intercreditor Agreement, the
Intercompany Subordination Agreement and, after the execution and delivery
thereof, each additional Security Document executed pursuant to Section 9.11.
               “Credit Event” shall mean the making of the Loans or a Funds
Release.
               “Credit Party” shall mean the Borrower and each Guarantor.
               “Credit Party Account” shall mean any Dollar-denominated account
that is (i) in the name of the Borrower, Trico Assets, Trico Operators or Trico
Marine International, Inc and (ii) subject to a Deposit Account Control
Agreement.
               “Default” shall mean any event, act or condition which with
notice or lapse of time, or both, would constitute an Event of Default.
               “Deposit Account Control Agreement” shall mean that certain
Amended and Restated Control Agreement Regarding Deposit Accounts, dated as of
the date hereof, among Trico Assets, Trico Operators, the Collateral Agent and
Nordea Bank Finland plc, New York Branch, as deposit account bank..
               “Dividend” with respect to any Person shall mean that such Person
has declared or paid a dividend, distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than common equity of such
Person) or cash to its stockholders, partners or members as such, or

-7-



--------------------------------------------------------------------------------



 



redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration (other than common equity of such Person) any shares of any
class of its Capital Stock or any partnership or membership interests
outstanding on or after the Original Effective Date (or any options or warrants
issued by such Person with respect to its Capital Stock or other equity
interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration (other than common equity of such Person) any shares of any class
of the Capital Stock of, or other equity interests in, such Person outstanding
on or after the Original Effective Date (or any options or warrants issued by
such Person with respect to its Capital Stock or other equity interests).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made (other than common equity
of such Person) by such Person with respect to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans or setting
aside of any funds for the foregoing purposes.
               “Dollars” and the sign “$” shall each mean lawful money of the
United States.
               “Domestic Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person that is organized under the laws of the United States,
any state thereof or the District of Columbia.
               “Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Assignment of Earnings and the Assignment of Insurances.
               “Eligible Transferee” shall mean and include a commercial bank,
an insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act).
               “Environmental Claim” shall mean any written claim, action, suit,
cause of action or notice by any person or entity alleging potential liability
arising out of, based on or resulting from (a) the Release into the environment,
of any Hazardous Material or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.
               “Environmental Law” shall mean all applicable foreign, federal,
state and local laws and regulations having the force and effect of law relating
to the protection of the natural environment or imposing liability or standards
of conduct concerning the use, handling, storage, or management of any Hazardous
Material, each as in effect and as amended through the Original Effective Date.
               “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
               “ERISA Affiliate” shall mean each person (as defined in
Section 3(9) of ERISA) which together with the Borrower or a Subsidiary of the
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

-8-



--------------------------------------------------------------------------------



 



               “Eurodollar Loans” shall mean each Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.
               “Eurodollar Rate” shall mean with respect to each Interest Period
for a Loan, (a) the offered rate (rounded upward to the nearest 1/100 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Reuters Screen LIBOR01 Page (or successor or
substitute therefor), provided that if on such date no such rate is so displayed
or, in the case of the initial Interest Period in respect of a Loan, if less
than three Business Days’ prior notice of such Loan shall have been delivered to
the Administrative Agent, the Eurodollar Rate for such period shall be the rate
quoted to the Administrative Agent as the offered rate for deposits of Dollars
in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by prime banks in the London interbank Eurodollar market at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period, in each case divided (and rounded upward to the nearest 1/100 of
1%) by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).
               “Event of Default” shall have the meaning provided in Section 11.
               “Event of Loss” shall mean any of the following events: (x) the
actual or constructive total loss of a Mortgaged Vessel or the agreed or
compromised total loss of a Mortgaged Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of (in each case,
other than temporary seizure for customs lasting no more than 90 days), or any
taking of title to, a Mortgaged Vessel. An Event of Loss shall be deemed to have
occurred: (i) in the event of an actual loss of a Mortgaged Vessel, at the time
and on the date of such loss or if that is not known at noon Greenwich Mean Time
on the date which such Mortgaged Vessel was last heard from; (ii) in the event
of damage which results in a constructive or compromised or arranged total loss
of a Mortgaged Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same.
               “Excluded Taxes” shall have the meaning provided in
Section 5.04(a).
               “Existing Credit Agreement” shall have the meaning provided in
the recitals.
               “Existing Indebtedness” shall have the meaning provided in
Section 8.18.
               “Federal Funds Rate” shall mean, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a

-9-



--------------------------------------------------------------------------------



 



Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
               “Fees” shall mean all amounts payable pursuant to or referred to
in Section 4.01.
               “Financial Covenants” shall collectively mean the financial
covenants as set forth in Sections 10.07, 10.08, and 10.09.
               “Foreign Lender” shall mean any Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code).
               “Foreign Pension Plan” shall mean any plan, fund (including,
without limitation, any superannuation fund) or other similar program
established or maintained outside the United States of America by the Borrower
or any one or more of its Subsidiaries primarily for the benefit of employees of
the Borrower or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
               “Foreign Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Domestic Subsidiary.
               “Funds Flow Memo” shall mean (i) the Existing Lender Closing
Funds Flow Memo among the Borrower, the Prior Administrative Agent, the Previous
Lenders and the Tennenbaum Lenders entered into in connection with the Amendment
and Restatement Effective Date and (ii) the Closing Funds Flow Memo among the
Borrower and the Tennenbaum Lenders entered into in connection with the
Amendment and Restatement Effective Date.
               “Funds Release” shall have the meaning provided in Section 7.
               “GAAP” shall mean generally accepted accounting principles in the
United States consistently applied.
               “Guaranteed Creditors” shall mean and include each of the
Administrative Agent, the Collateral Agent and the Lenders.
               “Guaranteed Obligations” shall mean (i) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of each Obligation of the Borrower (including Obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due and
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) and (ii) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of

-10-



--------------------------------------------------------------------------------



 



the Borrower owing under any Interest Rate Protection Agreement or any Other
Hedging Agreement entered into by the Borrower with any Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) so long as such Lender or affiliate participates in
such Interest Rate Protection Agreement or such Other Hedging Agreement and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein.
               “Guarantor” shall mean each direct or indirect Subsidiary of the
Borrower, excluding the Trico Supply Group, but including, without limitation:
Trico Assets, Trico Operators, Trico Marine International, Inc., Trico Marine
Services (Hong Kong) Limited, Coastal Inland Marine Services Ltd., Servicios de
Apoyo Maritimo de Mexico, S. de R.L. de C.V., Trico Servicos Maritimos Ltda,
Trico Marine Cayman, L.P., Trico Holdco, LLC, Trico International Holdings B.V.
and Trico Marine International Holdings B.V.
               “Guaranty” shall mean the Guaranty set forth in Section 13
hereof.
               “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, ureaformaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas, (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law, and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
               “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement. Notwithstanding the
foregoing, Indebtedness shall not include (i) trade payables and accrued
expenses incurred by any Person in accordance with customary practices and in
the ordinary course of business of such Person or (ii) milestone payments and
similar obligations incurred by any Person under any vessel purchase contract.

-11-



--------------------------------------------------------------------------------



 



               “Intercompany Loan” shall have the meaning provided in
Section 10.05(vii).
               “Intercompany Subordination Agreement” shall mean the
Intercompany Subordination Agreement substantially in the form of Exhibit K
(appropriately completed).
               “Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of May 14, 2009, by and among the Collateral Agent, the Second-Lien
Notes Collateral Agent, the Borrower and the Original Guarantors.
               “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
               “Interest Period” shall have the meaning provided in
Section 2.09.
               “Interest Rate Protection Agreement” shall mean any interest rate
swap agreement, interest rate cap agreement, interest collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.
               “Investments” shall have the meaning provided in Section 10.05.
               “Junior Financing” shall have the meaning specified in
Section 10.18.
               “Junior Financing Documentation” shall mean any documentation
governing any Junior Financing.
               “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
               “Lender” shall mean each financial institution listed on
Schedule I, as well as any Person which becomes a “Lender” hereunder pursuant to
Section 2.13 or 14.04(b).
               “Lien” shall mean any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
               “Loan” shall have the meaning provided in Section 2.01A.
               “Loan Commitment” or “Commitment” shall mean, for each Lender,
the amount set forth opposite such Lender’s name in Schedule I hereto directly
below the column entitled “Commitment,” as same may be adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 2.13
or 14.04(b).

-12-



--------------------------------------------------------------------------------



 



               “Maintenance Capital Expenditures” shall mean Capital
Expenditures incurred in connection with the maintenance, and repair of vessels
which are owned by any Subsidiary of the Borrower.
               “Margin Stock” shall have the meaning provided in Regulation U.
               “Material Adverse Effect” shall mean (i) a material adverse
effect (w) on the rights or remedies of the Lenders, (x) on the ability of the
Borrower and its Subsidiaries taken as a whole to perform its or their
obligations to the Lenders, (y) on the Transaction or (z) on the property,
assets, operations, liabilities or financial condition of the Borrower and its
Subsidiaries taken as a whole, or (ii) a “Material Adverse Effect” as defined in
the Second-Lien Notes Collateral Documents.
               “Maturity Date” shall mean December 31, 2011.
               “Mexican JV” shall mean Naviera Mexicana de Servicios, S. de R.L.
de C.V.
               “Monthly Payment Date” shall mean the last Business Day of each
calendar month occurring after the Amendment and Restatement Effective Date.
               “Mortgaged Vessels” shall mean, at any time, each Collateral
Vessel which is subject to a first priority perfected Vessel Mortgage at such
time. On the Amendment and Restatement Effective Date, Mortgaged Vessels are the
Vessels set forth in Schedule XIV hereto.
               “Net Cash Proceeds” shall mean, with respect to any Asset Sale,
the gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received by the Borrower or any of its Subsidiaries from such Asset
Sale net of:
               (a) all out-of-pocket expenses and fees relating to such Asset
Sale (including legal, accounting and investment banking fees and sales
commissions);
               (b) taxes paid or payable in connection with such Asset Sale; and
               (c) amounts (i) used to repay Indebtedness that is required to be
repaid or otherwise required to be retained or identified for the benefit of a
lender, or (ii) by which any commitment for revolving indebtedness is required
to be permanently reduced, each in connection with such Asset Sale (other than
mandatory repayments under the Second-Lien Notes Documentation or repayments or
commitment reductions under this Agreement).
               “New Loans” shall have the meaning provided in Section 2.01A.
               “New Trico Shipping Working Capital Facility” shall mean that
certain Credit Agreement, dated as of October 30, 2009, among Trico Marine
Cayman, LP, Trico Holdco, LLC, Trico Supply AS, the subsidiary guarantors listed
therein, Trico Shipping AS, as borrower, the lenders party thereto from time to
time and Nordea Bank Finland plc, New York Branch, as administrative agent,
providing for the extension of a working capital facility to the Borrower in

-13-



--------------------------------------------------------------------------------



 



the initial principal amount of $33,000,000, and all other documents,
instruments and agreements executed and delivered in connection with the New
Trico Shipping Working Capital Facility, including but not limited to the TMS
Guaranty (as defined therein) by the Borrower and the related Security Documents
(as defined therein).
               “Note” shall have the meaning provided in Section 2.05(a).
               “Notice of Borrowing” shall mean the borrowing notice given by
the Borrower to the Administrative Agent at the Notice Office on or before the
Amendment and Restatement Effective Date
               “Notice Office” shall mean the office of the Administrative Agent
located at 2951 28th Street, Suite 1000, Santa Monica, CA 90405, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
               “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
               “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33
U.S.C. § 2701 et seq.
               “Operating Accounts” shall mean all deposit accounts of the
Credit Parties other than the Blocked Account.
               “Original Effective Date” shall mean January 31, 2008.
               “Original Guarantors” shall mean Trico Assets and Trico
Operators.
               “Other Hedging Agreement” shall mean any foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency or commodity values.
               “Parent Company Liens” shall mean, collectively, the Liens on the
Capital Stock of Trico Holdco LLC and the Trico Marine Cayman Intercompany Loan
and the assets of Trico Marine Cayman, L.P. and Trico Holdco LLC.
               “PATRIOT Act” shall have the meaning provided in Section 14.17.
               “Payment Office” shall mean the office of the Administrative
Agent located at 2951 28th Street, Suite 1000, Santa Monica, CA 90405, or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.
               “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the outstanding Loans of
such Lender at such time and the denominator of which is the total outstanding
Loans at such time.

-14-



--------------------------------------------------------------------------------



 



               “Permitted Encumbrance” shall mean easements, rights-of-way,
restrictions, encroachments, exceptions to title and other similar charges or
encumbrances on any property of the Borrower or any of its Subsidiaries arising
in the ordinary course of business which do not materially detract from the
value of such.
               “Permitted Liens” shall have the meaning provided in
Section 10.01.
               “Person” shall mean any individual, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
               “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, excluding any pension plan that is not subject to Title I or Title IV of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Borrower or a Subsidiary of the Borrower or any
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
               “Pledge and Security Agreement” shall mean that certain Second
Amended and Restated Pledge and Security Agreement, dated as of the date hereof,
by and among the Borrower, the Original Guarantors and the Collateral Agent.
               “Pledge and Security Agreement Collateral” shall mean all
“Collateral” as defined in the Pledge and Security Agreement.
               “Previous Lenders” shall have the meaning provided in
Section 15.03.
               “Prime Rate” shall mean the rate which the Administrative Agent
announces from time to time as the prime lending rate, the Prime Rate to change
when and as such prime lending rate changes. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. A Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
               “Prior Administrative Agent” shall mean Nordea Bank Finland plc,
New York Branch, as administrative agent under the Existing Credit Agreement.
               “Projections” shall mean the detailed projected consolidated
financial statements of the Borrower and its Subsidiaries provided to the
Tennenbaum Lenders in connection with the Amendment and Restatement Effective
Date and attached hereto as Schedule X.
               “Qualified Preferred Interests” shall mean any preferred stock of
the Borrower so long as the terms of any such preferred stock (i) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision occurring prior to one year after the Maturity Date, (ii) do not
require the cash payment of dividends, (iii) do not contain any covenants other
than financial reporting requirements and (iv) do not grant the holder thereof
any voting rights except for voting rights on fundamental matters such as
mergers, consolidations, sales or all or substantially all of the assets of the
issuer thereof, or liquidations involving the issuer thereof.

-15-



--------------------------------------------------------------------------------



 



               “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
               “Register” shall have the meaning provided in Section 14.15.
               “Regulation D” shall mean Regulation D of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof establishing reserve requirements.
               “Regulation U” shall mean Regulation U of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.
               “Regulation X” shall mean Regulation X of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.
               “Release” shall mean actively or passively disposing,
discharging, injecting, spilling, pumping, leaking, leaching, dumping, emitting,
escaping, emptying, pouring, seeping, migrating or the like, into or upon any
land or water or air, or otherwise entering into the environment.
               “Releasees” shall have the meaning provided in Section 14.19.
               “Releasors” shall have the meaning provided in Section 14.19.
               “Replaced Lender” shall have the meaning provided in
Section 2.13.
               “Replacement Lender” shall have the meaning provided in
Section 2.13.
               “Required Insurance” shall have the meaning specified in
Section 15.06.
               “Required Lenders” shall mean Lenders the outstanding principal
amount of whose Loans represent an amount greater than 50% of the aggregate
outstanding principal amount of all Loans.
               “Restructuring Costs” shall mean the fees, costs and expenses
incurred by the Credit Parties in connection with the restructuring efforts of
the Borrower and its Subsidiaries (including preparation for a bankruptcy
filing, pursuit of an out-of-court restructuring and the negotiation and
execution of forbearance agreements and financing arrangements for the Borrower
and its Subsidiaries) in an aggregate amount not to exceed $7,500,000.
               “Returns” shall have the meaning provided in Section 8.09.
               “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
               “Second-Lien Note Holder” shall mean a holder of Second-Lien
Notes.

-16-



--------------------------------------------------------------------------------



 



               “Second-Lien Notes” shall mean the 8.125% Secured Convertible
Debentures of the Borrower, due 2013, dated as of May 14, 2009 (as the same may
be amended, restated, supplemented or otherwise modified from time to time
pursuant to Section 10.18), in an initial aggregate principal amount of
$202,812,000 (as such amount may be reduced from time to time pursuant to
prepayments, redemptions or repurchases permitted by Section 10.05).
               “Second-Lien Notes Collateral” shall mean each of the following
assets of the Borrower or the Grantors with respect to which a Lien is granted
(or purported to be granted) as security for the Second-Lien Obligations (as
defined in the Intercreditor Agreement) under the Second-Lien Notes
Documentation (as in effect on the Amendment and Restatement Effective Date):
(i) each of the M/V Big Blue River, the M/V Elm River, the M/V Trico Mystic, the
M/V Trico Moon, the M/V Palma River, the M/V Buffalo River, the M/V Powder
River, the M/V Roe River, the M/V Truckee River, the M/V Suwannee River, the M/V
Oak River and the M/V Trinity River, all of which are owned by Trico Assets,
(ii) insurance proceeds assigned by Trico Assets pursuant to second-lien
assignments of insurance for each of the M/V Big Blue River, the M/V Elm River,
the M/V Trico Mystic, the M/V Trico Moon, the M/V Palma River, the M/V Buffalo
River, the M/V Powder River, the M/V Roe River, the M/V Truckee River,
(iii) earnings assigned by Trico Assets pursuant to second-lien assignments of
earnings for each of the M/V Big Blue River, the M/V Elm River, the M/V Trico
Mystic, the M/V Trico Moon, the M/V Palma River, the M/V Buffalo River, the M/V
Powder River, the M/V Roe River, the M/V Truckee River, (iv) charters assigned
by Trico Assets pursuant to second-lien assignments of charters for each of the
M/V Big Blue River, the M/V Elm River, the M/V Trico Mystic, the M/V Trico Moon,
the M/V Palma River, the M/V Buffalo River, the M/V Powder River, the M/V Roe
River, the M/V Truckee River, (v) the Trico Supply Intercompany Loan
Documentation, (vi) the issued and outstanding equity interests in (a) Trico
Assets and Trico Operators and (b) any other Domestic Subsidiary at any time
owned, directly or indirectly, by the Borrower which owns, directly or
indirectly, interests in Trico Assets or Trico Operators, and (vii) other than
the Excluded Second-Lien Collateral (as defined in the Intercreditor Agreement),
any other assets or property of any Credit Party with respect to which a Lien is
granted (or purported to be granted) as security for the Second-Lien Obligations
(as defined in the Intercreditor Agreement) (to the extent that such Collateral
also constitutes First-Lien Collateral (as defined in the Intercreditor
Agreement)).
               “Second-Lien Notes Collateral Agent” shall mean the “Trustee” as
defined in the Second-Lien Notes Indenture and any successor thereto.
               “Second-Lien Notes Collateral Documents” shall mean the “Security
Documents” as defined in the Second-Lien Notes Indenture.
               “Second-Lien Notes Documentation” shall mean the Second-Lien
Notes, the Second-Lien Notes Collateral Documents and all other documents,
instruments and agreements executed and delivered in connection with the
Second-Lien Notes, including the Second-Lien Notes Indenture.
               “Second-Lien Notes Forbearance Agreement” shall have the meaning
provided in Section 11.14(a).

-17-



--------------------------------------------------------------------------------



 



               “Second-Lien Notes Indenture” shall mean the Indenture pursuant
to which the Second-Lien Notes, dated as of May 14, 2009 have been issued.
               “Section 5.04(b)(ii) Certificate” shall have the meaning provided
in Section 5.04(b)(ii).
               “Secured Creditors” shall have the meaning assigned that term in
the Security Documents.
               “Securities Act” shall mean the Securities Act of 1933, as
amended.
               “Security Documents” shall mean the Pledge and Security
Agreement, each Assignment of Earnings, each Assignment of Insurances, each
Assignment of Charters, each Vessel Mortgage, the Blocked Account Agreement, the
Deposit Account Control Agreement and, after execution and delivery thereof,
each additional security document delivered pursuant to Section 9.11.
               “Senior Notes” shall mean the Convertible Debentures and the
Second-Lien Notes.
               “Subsidiary” shall mean, as to any Person, (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
               “Taxes” shall have the meaning provided in Section 5.04.
               “Tennenbaum Lenders” means Special Value Continuation Partners,
LP, Tennenbaum Opportunities Partners V, LP and Tennenbaum DIP Opportunity Fund,
LLC.
               “Test Period” shall mean each relevant test period as set forth
in Section 10.08.
               “TMS Intercompany Indebtedness” shall mean the loan agreement in
the principal amount of $395,000,000 made between the Borrower, as lender, and
the Trico Shipping AS, as borrower, dated on or around May 15, 2008.
               “Total Commitment” shall mean, at any time, the sum of the
Commitments of each of the Lenders.
               “Transaction” shall mean, collectively, (i) the entering into of
the Credit Documents and (ii) the payment of fees and expenses in connection
with the foregoing.
               “Trico Assets” shall mean Trico Marine Assets, Inc., a Delaware
corporation.

-18-



--------------------------------------------------------------------------------



 



          “Trico Cayman” shall mean Trico Marine Cayman, L.P.
          “Trico Marine Cayman Intercompany Loan” shall mean the loan in the
original principal amount of $33,486,076.35 made by Trico Marine Cayman, L.P.,
acting through its general partner, Trico Holdco LLC, to Trico Supply pursuant
to that certain Loan Agreement, dated as of November 8, 2007.
          “Trico Operators” shall mean Trico Marine Operators, Inc., a Louisiana
corporation.
          “Trico Shipping Senior Secured Notes” shall mean Trico Shipping AS’s
117/8% Senior Secured Notes due November 1, 2014, issued pursuant to the Senior
Secured Note Indenture.
          “Trico Shipping Senior Secured Notes Documents” shall mean the Trico
Shipping Senior Secured Notes and all other documents, instruments and
agreements executed and delivered in connection with the Trico Shipping Senior
Secured Notes, including, but not limited to, the Trico Shipping Senior Secured
Notes Indenture.
          “Trico Shipping Senior Secured Notes Indenture” shall mean the
Indenture, dated as of October 30, 2009, pursuant to which the Trico Shipping
Senior Secured Notes, have been issued.
          “Trico Supply” shall mean Trico Supply AS.
          “Trico Supply Group” shall mean Trico Supply and its Subsidiaries.
          “Trico Supply Intercompany Loan” shall mean the loan from Trico Marine
Operators, Inc. to Trico Supply in the initial principal amount of $194,000,000
pursuant to the Trico Supply Intercompany Loan Documentation.
          “Trico Supply Intercompany Loan Documentation” shall mean that certain
promissory note dated November 8, 2007 between Trico Supply and Trico Marine
Operators, Inc.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Vessel” shall mean sea going vessels and tankers.
          “Vessel Mortgage” shall mean a first-priority preferred mortgage in
substantially the form of Exhibit L, or such other form as may be reasonably
satisfactory to the Administrative Agent.

-19-



--------------------------------------------------------------------------------



 



          “Vessel Owning Subsidiary” shall mean any Subsidiary of the Borrower
that owns a Mortgaged Vessel.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is also a Foreign Subsidiary of such
Person.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose Capital Stock (other than director’s qualifying shares
and/or other nominal amounts of shares required to be held other than by such
Person under applicable law) is at the time owned by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time. Unless otherwise indicated herein, or the context
otherwise requires, all references herein to any Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries shall mean and be deemed to be references to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries, as the case may be, of the
Borrower.
ARTICLE II
The Credits
                    SECTION 2. Amount and Terms of Credit Facility.
               2.01A Loan Conversion and Commitments. On the Amendment and
Restatement Effective Date, subject to the terms and conditions set forth herein
(a) all loans outstanding on such date under the Existing Credit Agreement shall
be converted from revolving loans to term loans (the “Converting Loans”) and
(b) each Lender agrees, severally and not jointly, to make an additional loan to
the Borrower (the “New Loans” and, together with the Converting Loans, the
“Loans”) in a principal amount so that (i) the principal amount of such Lender’s
Loans equal such Lender’s Commitment and (ii) the aggregate principal amount of
all Loans equals the Total Commitment. Amounts paid or prepaid in respect of the
Loans may not be reborrowed. Notwithstanding anything herein to the contrary, on
and after the Amendment and Restatement Effective Date, the Loans shall no
longer be revolving and any and all terms in connection with and with respect to
revolving loans contained herein shall be of no further force and effect.
               2.01 [Intentionally Omitted].
               2.02 [Intentionally Omitted].
               2.03 [Intentionally Omitted].
               2.04 Disbursement of Funds. On the Amendment and Restatement
Effective Date, each Lender will make available and fund its pro rata portion of
the New Loans in immediately available funds as specified in the Funds Flow
Memo.
               2.05 Notes. (a) The Borrower’s obligation to pay the principal
of, and interest on, the Loans made by each Lender shall be evidenced in the
Register maintained by the

-20-



--------------------------------------------------------------------------------



 



Administrative Agent pursuant to Section 14.15 and shall, if requested by such
Lender as provided below, also be evidenced by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B, with
blanks appropriately completed in conformity herewith (each a “Note” and,
collectively, the “Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to the Lender or its registered assigns and be dated the Amendment and
Restatement Effective Date (or, in the case of Notes issued after the Amendment
and Restatement Effective Date, be dated the date of the issuance thereof),
(iii) be in a stated principal amount equal to the outstanding Loans of such
Lender at such time and be payable in the principal amount of the Loans
evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest as
provided in Section 2.08, (vi) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 5.01 and 5.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (c). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.
               2.06 [Intentionally Omitted].
               2.07 Pro Rata Borrowings. All Borrowings of Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
               2.08 Interest. (a) The Borrower agrees to pay interest in respect
of the unpaid principal amount of each Eurodollar Loan from the date of
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from

-21-



--------------------------------------------------------------------------------



 



time to time during such Interest Period plus the greater of (i) the Eurodollar
Rate for such Interest Period and (ii) 2.50%.
               (b) Overdue principal and, to the extent permitted by law,
overdue interest in respect of each Loan and any other overdue amount payable
hereunder shall, in each case, bear interest at a rate per annum equal to 2% per
annum in excess of the rate then borne by such Loans (or, if such overdue amount
is not interest or principal in respect of the Loans, 2% per annum in excess of
the rates then applicable to Loans at such time). Interest that accrues under
this Section 2.08(b) shall be payable on demand.
               (c) Accrued (and theretofore unpaid) interest in respect of Loans
shall be payable in arrears on each Monthly Payment Date, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
               (d) Upon each Interest Determination Date, the Administrative
Agent shall determine the Eurodollar Rate for each Interest Period applicable to
the Loans to be made pursuant to the applicable Borrowing and shall promptly
notify the Borrower and the Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.
               (e) All calculations of interest shall be based on a 360-day year
and actual days elapsed.
          2.09 Interest Periods. All Interest Periods applicable to the New
Loans shall be one-month Interest Periods. On the third Business Day prior to
the expiration of an Interest Period applicable to such Eurodollar Loan, the
Borrower shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one-, three- or six-month period or such other period as may be
agreed by the Lenders (it being understood, however, that during the one-month
period preceding the Maturity Date the Borrower, with the consent of the
Administrative Agent, may select an Interest Period of less than one month so
long as such Interest Period ends no later than the Maturity Date); provided
that:
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Loan and each Interest Period occurring thereafter
in respect of such Eurodollar Loan shall commence on the day immediately
following the day on which the immediately preceding Interest Period applicable
thereto expires;
     (iii) if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;

-22-



--------------------------------------------------------------------------------



 



     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
     (v) no Interest Period longer than three months may be selected at any time
when an Event of Default is then in existence; and
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date.
          If by 11:00 a.m. (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Eurodollar
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Loans as provided above, the Borrower shall be deemed to have elected a
one month Interest Period to be applicable to such Loans effective as of the
expiration date of such current Interest Period.
               2.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Amendment and Restatement
Effective Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as
but not limited to: (A) a change in the basis of taxation of payment to any
Lender of the principal of or interest on such Eurodollar Loan or any other
amounts payable hereunder (except for the imposition of, or any change in, the
rate of any Excluded Tax), but without duplication of any increased costs with
respect to Taxes which are addressed in Section 5.04, or (B) a change in
official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate, and/or (y) other circumstances arising since the Amendment and Restatement
Effective Date affecting such Lender or the interbank Eurodollar market or the
position of such Lender in such market; or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,

-23-



--------------------------------------------------------------------------------



 



(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Amendment and Restatement Effective
Date which materially and adversely affects the Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto).
          (b) [Intentionally Omitted].
          (c) If any Lender determines that after the Amendment and Restatement
Effective Date the introduction or effectiveness of or any change in any
applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital adequacy, or
any change in interpretation or administration thereof by any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Loans hereunder or its obligations hereunder, then the Borrower agrees (to the
extent applicable) to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall show in reasonable detail the basis for calculation
of such additional amounts.
               2.11 Compensation. The Borrower agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain in respect of Eurodollar
Loans made to the Borrower: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing does not occur on a date
specified therefor in a Notice of Borrowing (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any

-24-



--------------------------------------------------------------------------------



 



prepayment or repayment (including any prepayment or repayment made pursuant to
Section 2.10(a), Section 5.01, Section 5.02 or as a result of an acceleration of
the Eurodollar Loans pursuant to Section 10) of any of its Loans, or assignment
of any of its Loans pursuant to Section 2.13, occurs on a date which is not the
last day of an Interest Period with respect thereto; (iii) if any prepayment of
any of its Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of any other default
by the Borrower to repay Eurodollar Loans or make payment on any Note held by
such Lender when required by the terms of this Agreement.
               2.12 Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(b), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender provided in Sections 2.10, 3.06 and 5.04.
               2.13 Replacement of Lenders. (y) Upon the occurrence of any event
giving rise to the operation of Section 2.10(a)(ii) or (iii), Section 2.10(b) or
Section 5.04 with respect to any Lender which results in such Lender charging to
the Borrower increased costs in excess of those being generally charged by the
other Lenders, or (z) as provided in Section 14.12(b) in the case of certain
refusals by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower shall have the right to either replace such
Lender (the “Replaced Lender”) with one or more Eligible Transferees
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent, provided that:
     (i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the outstanding Loans of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum (without duplication) of (I) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender and (II) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01;
and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the

-25-



--------------------------------------------------------------------------------



 



Replacement Lender, delivery to the Replacement Lender of the appropriate Notes
executed by the Borrower, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 14.01), which
shall survive as to such Replaced Lender.
               2.14 Obsidian Agency Services as Administrative Agent.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, at any time that Obsidian Agency Services, Inc. serves as
the Administrative Agent hereunder, (a) the Lenders shall directly fund the
Loans to the Borrower, (b) each Lender shall provide wire instructions to the
Borrower with respect to payments to be received from the Borrower hereunder and
the Borrower shall directly make any payments required or permitted hereunder to
the Lenders and (c) neither the Lenders nor the Borrower shall remit any funds
to the Administrative Agent to forward to another party hereunder.
                    SECTION 3. [Intentionally Omitted].
                    SECTION 4. Commitment Commission; Reductions of Commitment.
               4.01 Fees. (a) [Intentionally Omitted].
          (b) [Intentionally Omitted].
          (c) [Intentionally Omitted].
          (d) [Intentionally Omitted].
          (e) The Borrower agrees to pay to the Administrative Agent and each
Lender such fees as may be agreed to in writing from time to time by Borrower,
the Administrative Agent and/or such Lender.
          (f) All fees shall be based on a 360-day year and actual days elapsed,
as applicable.
          (g) [Intentionally Omitted].
               4.02 [Intentionally Omitted].
               4.03 Termination of Commitments. The Commitments of each Lender
shall automatically terminate upon the making of the Loans on the Amendment and
Restatement Effective Date.
                    SECTION 5. Prepayments; Payments; Taxes.
               5.01 Voluntary Prepayments. (a) The Borrower shall have the right
to prepay the Loans, without premium or penalty (other than payments required
under documents referred

-26-



--------------------------------------------------------------------------------



 



to in Section 4.01(e)), in whole or in part at any time and from time to time on
the following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent), provided that no partial prepayment of Loans made
pursuant to any Borrowing shall reduce the outstanding Loans made pursuant to
such Borrowing to an amount less than $1,000,000;
     (iii) at the time of any prepayment of Eurodollar Loans pursuant to this
Section 5.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required to be paid
pursuant to Section 2.11; and
     (iv) each prepayment pursuant to this Section 5.01(a) in respect of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 14.12(b), the Borrower may, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
repay all Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 14.12(b), so long as the consents, if any,
required under Section 14.12(b) in connection with the prepayment pursuant to
this clause (b) have been obtained.
               5.02 Mandatory Repayments. (a) On the first Business Day
following receipt of any Net Cash Proceeds from Asset Sales, the Borrower shall
deposit such Net Cash Proceeds into the Blocked Account, other than Net Cash
Proceeds from Asset Sales permitted by Section 10.02(iv), (v), (vi), (viii),
(x), (xiii) or (xiv). Notwithstanding the previous sentence or any other
provisions of this Agreement (i) Net Cash Proceeds from Asset Sales by the
Mexican JV and distributions on account of any equity interest in the Mexican JV
that are received following the Amendment and Restatement Effective Date shall
be applied as follows: (A) the first $8,000,000 in the aggregate of all such Net
Cash Proceeds may, at the option of the Required Lenders, be applied as a
repayment of the outstanding Loans, deposited into the Blocked Account or a
combination of both, (B) the next $5,000,000 in the aggregate of all such Net
Cash Proceeds shall be deposited into the Blocked Account, and (C) thereafter,
50% of all such Net Cash Proceeds may, at the option of the Required Lenders, be
applied as a repayment of the outstanding Loans, deposited into the Blocked
Account or a combination of both, and the

-27-



--------------------------------------------------------------------------------



 



remaining 50% of all such Net Cash Proceeds (such proceeds, the “Borrower Excess
Proceeds”) shall be deposited into the Blocked Account, and (ii) unless
deposited into the Blocked Account, the Net Cash Proceeds from the Asset Sales
permitted by Section 10.02(xiii) shall only be used to fund the operations of
the Credit Parties in Nigeria or otherwise held in Nigeria. Any amount deposited
into the Blocked Account (other than amounts deposited under clause (B) above
and the Borrower Excess Proceeds) may, at any time after such deposit, at the
option of the Required Lenders, be applied as a repayment of the outstanding
Loans.
          (b) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the specific Borrowing or Borrowings
pursuant to which such Loans were made, provided that (i) repayments of
Eurodollar Loans pursuant to this Section 5.02 may only be made on the last day
of an Interest Period applicable thereto unless all Loans with Interest Periods
ending on such date of required repayment have been paid in full and (ii) each
repayment of any Loans comprising a Borrowing shall be applied pro rata among
such Loans. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.
          (c) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be repaid in full on the
Maturity Date.
               5.03 Method and Place of Payment. Except as otherwise
specifically provided herein, (i) all Obligations under this Agreement and under
any Note shall be the obligation of the Borrower and (ii) all payments under
this Agreement and under any Note shall be made to the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. Any payments under this Agreement or under any Note which are made later
than 12:00 Noon (New York time) on any day shall be deemed to have been made on
the next succeeding Business Day. Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.
               5.04 Net Payments; Taxes. (a) All payments made by any Credit
Party hereunder or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed (in lieu
of net income taxes), by the jurisdiction (or any political subdivision or
taxing authority thereof) under the laws of which such recipient is organized or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the principle office or applicable lending office of the
Administrative Agent or the Lender, as the case may be, is located , and
(iii) in the

-28-



--------------------------------------------------------------------------------



 



case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender designates a new lending
office or is attributable to such Foreign Lender’s failure to comply with
Section 5.04(b), except to the extent that such Foreign Lender was entitled at
the time of the designation of the new lending office to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.04(a) (collectively, the “Excluded Taxes”), and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are required to be
deducted or withheld, the Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts or other evidence of such payment reasonably
acceptable to the Administrative Agent. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender;
provided that, no Lender shall be indemnified for any Taxes hereunder unless
such Lender shall make written demand on the Borrower for reimbursement
hereunder no later than 180 days after the earlier of (i) the date on which such
Lender makes payment of such Taxes and (ii) the date on which the relevant
jurisdiction or any political subdivision or taxing authority thereof makes
initial written demand upon such Lender for payment of such Taxes.
          (b) Each Lender that is not an “exempt recipient” (as such term is
defined in Section 1.6049-4(c)(1)(ii) in the United States Treasury
Regulations), as reasonably determined by the Borrower or the Administrative
Agent, if requested by the Borrower or the Administrative Agent, shall deliver
such documentation (including Form W-9) prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. In
addition, each Foreign Lender agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Original Effective Date (i) two accurate
and complete original signed copies of Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or successor forms) certifying to such Foreign Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Note, or (ii) if the
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or any
successor forms) pursuant to clause (i) above, (x) a certificate substantially
in the form of Exhibit D (any such certificate, a “Section 5.04(b)(ii)
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Foreign Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Foreign Lender agrees that from time to time after the
Amendment and Restatement Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, such Foreign Lender will deliver to the Borrower and the

-29-



--------------------------------------------------------------------------------



 



Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 5.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Foreign Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Note, or such Foreign Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Foreign Lender shall not be required to deliver any such Form
or Certificate pursuant to this Section 5.04(b). Notwithstanding anything to the
contrary contained in Section 5.04(a), but subject to Section 14.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, Fees or other amounts payable hereunder for the account
of any Foreign Lender to the extent that such Foreign Lender has not provided to
the Borrower U.S. Internal Revenue Service Forms and the Section 5.04(b)(ii)
Certificate, as applicable, that establish a complete exemption from such
deduction or withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.04(a) to gross-up payments to be made to a Foreign Lender in respect
of Taxes imposed by the United States if (I) such Foreign Lender has not
provided to the Borrower the Internal Revenue Service Forms and the
Section 5.04(b)(ii) Certificate, as applicable, required to be provided to the
Borrower pursuant to this Section 5.04(b) or (II) in the case of a payment,
other than interest, to a Foreign Lender described in clause (ii) above, to the
extent that such Forms do not establish a complete exemption from withholding of
such Taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 5.04 and except as set forth in
Section 14.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Foreign Lender with respect to Taxes in the manner set forth in
Section 5.04(a) in respect of any amounts deducted or withheld by it as
described in the immediately preceding sentence as a result of any changes that
are effective after the Amendment and Restatement Effective Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of Taxes.
          (c) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.04, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant jurisdiction or
any political subdivision or taxing authority thereof with respect to such
refund), provided, however, that (i) the Administrative Agent or Lender, as the
case may be, may determine, in its sole discretion consistent with the policies
of the Administrative Agent or Lender, as the case may be, whether to seek a
refund; and (ii) the Borrower, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to

-30-



--------------------------------------------------------------------------------



 



require the Administrative Agent or any Lender to make available its tax returns
(or any other information that it deems confidential) to the Borrower or any
other Person.
                    SECTION 6. Conditions Precedent to the Original Effective
Date. The occurrence of the Original Effective Date is subject to the
satisfaction of the following conditions:
               6.01 Execution of Agreement; Notes. On or prior to the Original
Effective Date, (i) this Agreement shall have been executed and delivered as
provided in Section 14.10 and (ii) there shall have been delivered to the
Administrative Agent, for the account of each of the Lenders that has requested
same, the appropriate Notes executed by the Borrower, in each case in the
amount, maturity and as otherwise provided herein.
               6.02 Fees, etc. On the Original Effective Date, the Borrower
shall have paid to the Administrative Agent and the Lenders all costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses of
outside legal counsel to the Administrative Agent) payable to the Administrative
Agent and the Lenders to the extent then due.
               6.03 Officer’s Certificate. On the Original Effective Date, the
Administrative Agent shall have received a certificate, dated the Original
Effective Date, and signed by the chairman of the board, the chief executive
officer, the president or any vice president of the Borrower, certifying on
behalf of the Borrower that all of the conditions set forth in Sections 6.07,
6.09 and 7.02 have been satisfied on such date.
               6.04 Opinions of Counsel. On the Original Effective Date, the
Administrative Agent shall have received from Vinson & Elkins L.L.P., counsel to
each Credit Party, an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Original Effective Date covering the matters set forth
therein.
               6.05 Corporate Documents; Proceedings; etc. (a) On the Original
Effective Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Original Effective Date, signed by the chairman of
the board, the chief executive officer, the president or any vice president of
each Credit Party, and attested to by the secretary or any assistant secretary
of such Credit Party, in the form of Exhibit F, with appropriate insertions,
together with copies of the Certificate of Incorporation and By-Laws (or
equivalent organizational documents) of such Credit Party and the resolutions of
such Credit Party referred to in such certificate, and each of the foregoing
shall be reasonably acceptable to the Administrative Agent.
          (b) On the Original Effective Date, all corporate, limited liability
company, partnership and legal proceedings, and all instruments and agreements
in connection with the transactions contemplated by this Agreement and the other
Credit Documents, shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate, limited liability company and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith,

-31-



--------------------------------------------------------------------------------



 



such documents and papers, where appropriate, to be certified by proper
corporate or governmental authorities.
               6.06 [Intentionally Omitted](i) .
               6.07 Adverse Change; Approvals. (a) From September 30, 2007
through the Original Effective Date, nothing shall have occurred (and neither
the Administrative Agent nor any of the Lenders shall have become aware of any
facts or conditions not previously known to it or them) which could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          (b) On or prior to the Original Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Transaction and the other transactions contemplated hereby
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any action being taken
by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the consummation of the Transaction or the other
transactions contemplated by the Credit Documents or otherwise referred to
herein or therein. On the Original Effective Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the Transaction or the other
transactions contemplated by the Credit Documents or otherwise referred to
herein or therein.
               6.08 Litigation. On the Original Effective Date, there shall be
no actions, suits, investigations or proceedings pending or threatened by any
entity (private or governmental) (i) with respect to the Transaction, this
Agreement or any other Credit Document or (ii) which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
               6.09 Solvency Certificate. On or before the Original Effective
Date, the Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower, in the form of Exhibit H which
shall be addressed to the Administrative Agent and each of the Lenders and dated
the Original Effective Date, setting forth the conclusion that, after giving
effect to the Transaction and the incurrence of all the financings contemplated
hereby, the Borrower and its Subsidiaries, taken as a whole, are not insolvent
and will not be rendered insolvent by the incurrence of such indebtedness, and
will not be left with unreasonably small capital with which to engage in their
respective businesses and will not have incurred debts beyond their ability to
pay such debts as they mature.
               6.10 Financial Statements; Projections. On or prior to the
Original Effective Date, the Administrative Agent shall have received copies of
the financial statements and projections, which historical financial statements
and projections shall be in form and substance reasonably satisfactory to the
Administrative Agent.
               6.11 Original Effective Date. The parties to this agreement
acknowledge that the Original Effective Date occurred on January 31, 2008.

-32-



--------------------------------------------------------------------------------



 



                    SECTION 7. Conditions Precedent to Funds Release. Any
release of funds from the Blocked Account to or on behalf of the Borrower (each
such release, a “Funds Release”), is subject, at the time of each such Funds
Release, to the satisfaction of the following conditions:
               7.01 No Default; Representations and Warranties. At the time of
each Funds Release and also after giving effect thereto (i) there shall exist no
Default or Event of Default, (ii) all representations and warranties contained
herein and in each other Credit Document shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of such Funds Release (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), (iii) absent the requested Funds
Release, the aggregate amount on deposit in the Operating Accounts shall be less
than $1,000,000 within one Business Day of the requested date of such Funds
Release and (iv) not more than two Funds Releases have been made in any calendar
week.
               7.02 Request for Funds Release. Prior to any Funds Release, the
Administrative Agent shall have received a request for Funds Release in the form
attached hereto as Exhibit A from the Borrower, which request shall set forth
the following:
     (a) the amount of the funds requested to be released pursuant to such Funds
Release, and
     (b) the date of such requested Funds Release.
               7.03 Funds Release in Accordance with Budget. Prior to any Funds
Release, the Administrative Agent shall have reasonably determined that the
release of the requested funds is in accordance with the provisions of the
Budget.
          The occurrence of the Amendment and Restatement Effective Date and the
acceptance of the benefits of each Funds Release shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 15 (with respect to
Credit Events and the Funds Release occurring on the Amendment and Restatement
Effective Date) and in this Section 7 (with respect to each Funds Release
occurring on or after the Amendment and Restatement Effective Date) and
applicable to such Funds Release have been satisfied as of that time. All of the
certificates and other documents and papers referred to in this Section 7 shall
be delivered to the Administrative Agent at the Notice Office.
                    SECTION 8. Representations, Warranties and Agreements. In
order to induce the Lenders to enter into this Agreement and to make the Loans
provided for herein, the Borrower makes the following representations,
warranties and agreements, in each case after giving effect to the Transaction
as consummated on the Amendment and Restatement Effective Date, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Credit Event on or after the
Amendment and Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the

-33-



--------------------------------------------------------------------------------



 



Amendment and Restatement Effective Date and on the date of each such Credit
Event (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date):
               8.01 Corporate/Limited Liability Company/Limited Partnership
Status. The Borrower and each of its Subsidiaries (i) is a duly organized and
validly existing corporation, limited liability company or partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is duly qualified and is authorized
to do business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
               8.02 Corporate Power and Authority. Each Credit Party has the
corporate or other applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
               8.03 No Violation. Neither the execution, delivery or performance
by any Credit Party of the Credit Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the properties or assets any Credit Party
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party is a party or by which it or
any material portion of its property or assets is bound or to which it may be
subject or (iii) will violate any provision of the certificate or articles of
incorporation or by-laws (or equivalent organizational documents) of any Credit
Party.
               8.04 Governmental Approvals. No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except for those that have otherwise been obtained or made on or prior to
the Amendment and Restatement Effective Date), or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required

-34-



--------------------------------------------------------------------------------



 



to be obtained or made by, or on behalf of, any Credit Party in connection with,
(i) the execution, delivery and performance of any Credit Document (other than
such filings, recordations or registrations as may be required to perfect a Lien
in the Collateral granted pursuant to the Credit Documents) or (ii) the
legality, validity, binding effect or enforceability of any Credit Document.
               8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheet of the
Borrower and its Subsidiaries for the Borrower’s fiscal year ended on
December 31, 2009, and the consolidated balance sheet of the Borrower and its
Subsidiaries for the Borrower’s fiscal quarter ended on March 31, 2010 and (in
each case) the related consolidated statements of income, cash flows and
shareholders’ equity of the Borrower and its Subsidiaries for such fiscal year
or fiscal quarter ended on such dates, as the case may be, copies of which have
been furnished to the Administrative Agent and the Lenders prior to the
Amendment and Restatement Effective Date, present fairly in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries at the dates of such balance sheets and the consolidated results of
the operations of the Borrower and its Subsidiaries for the periods covered
thereby. All of the foregoing historical financial statements have been prepared
in accordance with GAAP consistently applied (except, in the case of the
aforementioned quarterly financial statements, for normal year-end audit
adjustments and the absence of footnotes).
          (b) On and as of the Original Effective Date, and after giving effect
to the Transaction and to all Indebtedness (including the Loans) being incurred
or assumed and Liens created by the Credit Parties in connection therewith, the
Credit Parties, taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in their respective businesses
and will not have incurred debts beyond their ability to pay such debts as they
mature.
          (c) Except as fully disclosed in the financial statements referred to
in Section 8.05(a), there were as of the Amendment and Restatement Effective
Date no liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Borrower and its
Subsidiaries taken as a whole. As of the Amendment and Restatement Effective
Date, the Credit Parties know of no reasonable basis for the assertion against
it or any of its Subsidiaries of any liability or obligation of any nature
whatsoever that is not fully disclosed in the financial statements or referred
to in Section 8.05(a) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          (d) On and as of the Amendment and Restatement Effective Date, the
Projections which have been delivered to the Administrative Agent and the
Lenders prior to the Amendment and Restatement Effective Date have been prepared
in good faith and are based on reasonable assumptions, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to the Borrower to be misleading in any material
respect or which fail to take into account material information known to the
Borrower regarding the matters reported therein; it being recognized by the
Lenders, however, that projections as to future events are not be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from the projections results.

-35-



--------------------------------------------------------------------------------



 



          (e) Since June 7, 2010, no event has occurred or other circumstances
arisen that has had, or could reasonably be expected to have, a Material Adverse
Effect.
               8.06 Litigation. There are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
               8.07 True and Complete Disclosure. All factual information (taken
as a whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents but excluding all Projections) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.
               8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of all
Loans shall be used (x) to pay fees and expenses incurred in connection with the
Transaction, (y) to fund cash collateral accounts in respect of the letters of
credit issued pursuant to the Existing Credit Agreement (but only up to 105% of
the stated amount thereof) and (z) for the Borrower’s and its Subsidiaries’
general corporate and working capital purposes (other than for obligations of
the Borrower and its Subsidiaries that arise in connection with the Senior
Notes).
          (b) No part of any Credit Event (or the proceeds thereof) will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation U or X of the Board
of Governors of the Federal Reserve System.
               8.09 Tax Returns and Payments. The Borrower and each of its
Subsidiaries have timely filed or caused to be timely filed with the appropriate
taxing authority all returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Subsidiaries. The Returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries as a whole for the periods covered thereby. The
Borrower and each of its Subsidiaries has paid all taxes and assessments payable
by it, other than those that are being contested in good faith and adequately
disclosed and fully provided for on the financial statements of the Borrower and
its Subsidiaries in accordance with GAAP. There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the best knowledge of the
Borrower or any of its Subsidiaries, threatened by any authority regarding any
taxes relating to the Borrower or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Except as set forth on Schedule XII, neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating

-36-



--------------------------------------------------------------------------------



 



to the payment or collection of taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations. Neither the
Borrower nor any of its Subsidiaries has incurred, or will incur, any material
tax liability in connection with the Transaction or any other transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of the Borrower or any
of its Subsidiaries arising as a result of the operation of their businesses in
the ordinary course of business).
               8.10 Compliance with ERISA. (a) Schedule III sets forth, as of
the Amendment and Restatement Effective Date, the name of each Plan and Foreign
Pension Plan. Neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has ever sponsored, maintained or made any contributions to or
has any liability in respect of any Plan which is subject to Title IV of ERISA
or Section 302 of ERISA or Section 412 of the Code; each Plan has been
maintained and operated in compliance with the provisions of ERISA and, to the
extent applicable, the Code, except as would not reasonably be expected to
result in a Material Adverse Effect, including but not limited to the provisions
thereunder respecting prohibited transactions. Each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS. All material contributions
required to be made with respect to a Plan have been timely made or have been
reflected on the most recent consolidated balance sheet filed prior to the date
hereof or accrued in the accounting records of the Borrower and its
Subsidiaries. Neither the Borrower nor any Subsidiary of the Borrower nor any
ERISA Affiliate has pending, or is considering filing, an application under the
IRS Employee Plans Compliance Resolution System or the Department of Labor’s
Voluntary Fiduciary Correction Program with respect to any Plan. No action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened. Except as would
not result in a Material Adverse Effect, each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the Borrower, any Subsidiary of the
Borrower, or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code. Each group health plan (as defined in 45 Code of
Federal Regulations Section 160.103) which covers or has covered employees or
former employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. The Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate, as appropriate, may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Person without liability to any
Person other than for benefits accrued prior to the date of such termination.
The Borrower and each of its Subsidiaries may cease contributions to or
terminate any employee benefit plan maintained by any of them without incurring
any liability that would result in a Material Adverse Effect.

-37-



--------------------------------------------------------------------------------



 



          (b) Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders, except as would not result in a Material Adverse
Effect, and has been maintained, where required, in good standing with
applicable regulatory authorities. All material contributions required to be
made with respect to a Foreign Pension Plan have been timely made. Neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of then current actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by an amount that could
reasonably be expected to have a Material Adverse Effect.
               8.11 The Security Documents. Each of the Security Documents
creates in favor of the Collateral Agent (or, in the case of the Blocked Account
Agreement, the Administrative Agent) for the benefit of the Secured Creditors a
legal, valid and enforceable fully perfected first priority security interest in
and Lien on all right, title and interest of the Credit Parties in the
Collateral described therein, subject to no other Liens other than Permitted
Liens. No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filings or recordings
which shall have been made on or prior to the Amendment and Restatement
Effective Date.
               8.12 Subsidiaries. On the Amendment and Restatement Effective
Date, the Borrower had no Subsidiaries other than those Subsidiaries listed on
Schedule IV (which Schedule identifies the correct legal name, direct owner,
percentage ownership and jurisdiction of organization of each such Subsidiary on
the Amendment and Restatement Effective Date).
               8.13 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
               8.14 Investment Company Act. No Credit Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
               8.15 Environmental Matters. Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
          (a) The Borrower and each of its Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws. There are no pending or, to the knowledge of the
Borrower, threatened Environmental Claims against the Borrower or any of its
Subsidiaries or any vessel or Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries (including any

-38-



--------------------------------------------------------------------------------



 



such claim against the Borrower or any of its Subsidiaries or any vessel or Real
Property arising out of the ownership, lease or operation by the Borrower or any
of its Subsidiaries of any vessel or Real Property formerly owned, leased or
operated by the Borrower or any of its Subsidiaries but no longer owned, leased
or operated by the Borrower or any of its Subsidiaries). All licenses, permits,
registrations or approvals required for the business of the Borrower and each of
its Subsidiaries under any Environmental Law have been secured and the Borrower
and each of its Subsidiaries is in compliance therewith. To the knowledge of the
Borrower, there are no facts, circumstances, conditions or occurrences in
respect of any vessel or Real Property currently owned or operated by the
Borrower or any of its Subsidiaries that are reasonably likely (i) to form the
basis of an Environmental Claim against the Parent, any of its Subsidiaries or
any vessel or Real Property owned by the Borrower or any of its Subsidiaries, or
(ii) to cause such vessel or Real Property to be subject to any restrictions on
its ownership, occupancy, use or transferability under any Environmental Law.
          (b) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
vessel or Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any property adjoining or
adjacent to any Real Property, by the Borrower or its Subsidiaries during the
time the Borrower or its Subsidiaries owned, lease or operated any vessel or
Real Property, in violation of Environmental Laws.
               8.16 Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the Borrower’s knowledge, threatened
against any of them before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any of its Subsidiaries or, to
the Borrower’s or the Borrower’s knowledge, threatened against any of them,
(ii) no strike, labor dispute, slowdown or stoppage pending against the Borrower
or any of its Subsidiaries or, to the Borrower’s or the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
               8.17 Patents, Licenses, Franchises and Formulas. The Borrower and
each of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
               8.18 Indebtedness. Schedule V sets forth a list of all
Indebtedness (excluding the Obligations, the obligations in respect of Senior
Notes and other items of Indebtedness that are independently justified under
Section 10.04 (other than under clause (iii) thereof)) of the

-39-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries as of the Amendment and Restatement Effective Date
and which is to remain outstanding after giving effect to the Transaction (the
“Existing Indebtedness”), in each case (other than in the case of loans made by
the Borrower to its Subsidiaries) showing the approximate aggregate principal
amount thereof and the name of the borrower and any other entity which directly
or indirectly guarantees such debt. On the Amendment and Restatement Effective
Date, the Borrower is not the obligor in respect of any Intercompany Loan.
               8.19 Insurance. Schedule VI sets forth a list of all insurance
maintained by each Credit Party as of the Amendment and Restatement Effective
Date, with the amounts insured (and any deductibles) set forth therein.
               8.20 Properties. The Borrower and each of its Subsidiaries have
good and marketable title to all properties owned by them, including all
property reflected in the balance sheets referred to in Section 8.05(a) (except
as sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement),
free and clear of all Liens, other than Permitted Liens.
               8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule VII sets forth, as of
the Amendment and Restatement Effective Date, the legal name of each Credit
Party, the type of organization of each Credit Party, whether or not each Credit
Party is a registered organization, the jurisdiction of organization of each
Credit Party and the organizational identification number (if any) of the
Borrower and each Credit Party.
               8.22 Concerning the Mortgaged Vessels. The name, registered
owner, official number, and jurisdiction of registration and flag of each
Mortgaged Vessel are set forth on Schedule XIV hereto. Each Mortgaged Vessel
(other than those in lay-up) is operated in compliance with all applicable law,
rules and regulations (except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect). Each Mortgaged Vessel
is owned by the Borrower or a Guarantor.
               8.23 Citizenship. The Borrower and each other Credit Party which
owns or operates one or more Mortgaged Vessels is qualified to own and operate
such Mortgaged Vessels under the laws of Dominica, Mexico or the United States,
as may be applicable, or such other jurisdiction in which any such Mortgaged
Vessels are permitted, or will be permitted, to be flagged in accordance with
the terms of the respective Vessel Mortgages.
               8.24 Vessel Classification. Each Mortgaged Vessel is or will be,
classified with a classification society listed on Schedule XV hereto or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent, free of any conditions or recommendations, other than as
permitted, or will be permitted, under the Vessel Mortgages.
               8.25 Mexican JV.
     (a) Trico Operators owns a 49% interest in the Mexican JV.
     (b) For any fiscal year of the Mexican JV in which the Mexican JV declares
a profit, the holders of equity in the Mexican JV other than Trico Operators are
only

-40-



--------------------------------------------------------------------------------



 



entitled to receive $100, and Trico Operators is entitled to receive all
additional distributions from the Mexican JV (not including existing payments
made by the Mexican JV to the holders of equity in the Mexican JV other than
Trico Operators on a per day per vessel basis, consistent with past practices,
which shall be in an amount not to exceed $850,000 during any one year period
during the term of the this Agreement.
     (c) Trico Operators has an option to purchase all of the equity interest in
the Mexican JV other than the interest owned by Trico Operators for a purchase
price of $685,000 during calendar year 2010.
     (d) Trico Operators has the legal right to control the timing and amount of
all distributions paid with respect to the equity of the Mexican JV.
               8.26 Status of Obligations. The Obligations constitute
“First-Lien Obligations” as defined in the Intercreditor Agreement and “Senior
Permitted Indebtedness” as defined in the Second-Lien Notes Indenture.
                    SECTION 9. Affirmative Covenants. The Borrower hereby
covenants and agrees that on and after the Original Effective Date and until no
Notes are outstanding and all Loans, together with interest, Fees and all other
Obligations (other than indemnities described in Section 14.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:
               9.01 Information Covenants. The Borrower will furnish to the
Administrative Agent:
     (a) (i) Monthly Financial Statements. Within 30 days after the close of
each fiscal month of the Borrower, the consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries (provided, that, for purposes of the
consolidating financial statements, the Trico Supply Group will be treated as a
single group) as at the end of such monthly accounting period and the related
consolidated and consolidating statements of income and retained earnings and
statement of cash flows for such monthly accounting period, in each case setting
forth comparative figures for the corresponding monthly accounting period in the
prior fiscal year and comparable budgeted figures for such monthly accounting
period as set forth in the respective budget delivered pursuant to
Section 9.01(d) or as of the Amendment and Restatement Effective Date, all of
which shall be certified by the chief financial officer of the Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes.
     (ii) Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Borrower,
(i) the consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated and consolidating statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with

-41-



--------------------------------------------------------------------------------



 



the last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to
Section 9.01(d) or as of the Amendment and Restatement Effective Date, all of
which shall be certified by the chief financial officer of the Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of the Borrower, (i) the consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated and consolidating statements of income and retained
earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified on an
unqualified basis (whether as to scope of audit, going concern or otherwise) by
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
and, so long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, accompanied by a report of such
accounting firm stating that in connection with its regular audit of the
financial statements of the Borrower and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, no Default
or Event of Default relating to financial or accounting matters has occurred and
is continuing has come to the attention of such accounting firm or, if in the
opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature and period of existence
thereof (it being understood that such accounting firm shall not be liable
directly or indirectly to any Person for any failure to obtain knowledge of any
such violations), and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.
          (c) Management Letters. Promptly after the Borrower or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
          (d) Budgets; Cash Flow Forecast.
          (A) No later than 30 days following the first day of each fiscal year
of the Borrower (beginning with the Borrower’s fiscal year commencing on
January 1, 2008), (i) a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income for the Borrower
and its Subsidiaries on a consolidated basis) for each of the four quarters of
such fiscal year prepared in detail and (ii) projections for such fiscal year,
which shall include key operating assumptions, EBITDA projections and debt and
cost projections.
          (B) No later than Thursday of each calendar week, based on information
available, and projections made, as of the last Business Day of the immediately
preceding

-42-



--------------------------------------------------------------------------------



 



calendar week, (i) an updated Budget, (ii) an updated cash flow projection for
the 13-week period beginning on the calendar week in which such projection is
due, which projection shall include a variance report describing in reasonable
detail the variance(s) in actual cash flow from projected cash flow for the week
ended on such last Business Day, and (iii) a report reflecting the amounts on
deposit in each Operating Account as of such last Business Day.
          (e) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from the chief financial officer of the Borrower in the form of
Exhibit I certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether the Credit
Parties were in compliance with the provisions of the Financial Covenants at the
end of such fiscal month, quarter or year, as the case may be, and (ii) certify
that there have been no changes to any of Schedule VII and Annex A of the Pledge
and Security Agreement, in each case since the Amendment and Restatement
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(e), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (ii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connection
with any such changes.
          (f) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto, (ii) any litigation or
governmental investigation or proceeding pending or threatened (x) against the
Borrower or any of its Subsidiaries which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(y) with respect to the Transaction or any Credit Document, (iii) any event of
loss in respect of any vessel and (iv) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          (g) Environmental Matters. As soon as possible, and in any event
within ten Business Days after, the Borrower or any of its Subsidiaries obtains
knowledge thereof, written notice of any of the following environmental matters
occurring after the Original Effective Date, except to the extent that such
environmental matters could not, either individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any vessel or Real Property owned,
operated or occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any vessel or Real
Property owned, operated or occupied by the Borrower or any of its Subsidiaries
that (a) results in

-43-



--------------------------------------------------------------------------------



 



noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim in excess of $5,000,000 against the Borrower or any of its
Subsidiaries or any such vessel or Real Property;
     (iii) any condition or occurrence on any vessel or Real Property owned,
operated or occupied by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such vessel or Real Property to be subject to
any restrictions on the ownership, occupancy, use or transferability by the
Borrower or such Subsidiary of such vessel or Real Property under any
Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any vessel or Real Property
owned, operated or occupied by the Borrower or any of its Subsidiaries as
required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Borrower shall deliver to the
Administrative Agent all notices received by the Borrower or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA that identify the Borrower or any of its Subsidiaries as
potentially responsible parties for remediation costs or otherwise notify the
Borrower or any of its Subsidiaries of potential liability under CERCLA or OPA,
as the case may be.
All such notices shall reasonably describe the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower will
provide the Administrative Agent such reasonable additional information as may
be requested by the Administrative Agent or the Required Lenders.
          (h) Appraisal Reports. Together with the balance sheets delivered
pursuant to Section 9.01(b), and at any other time within 30 days of the written
request of the Administrative Agent, Appraisals for each Mortgaged Vessel of
recent date in form and substance and from two Approved Appraisers. All such
Appraisals shall be conducted by, and made at the expense of, the Borrower (it
being understood that the Administrative Agent may and, at the request of the
Required Lenders, shall, upon notice to the Borrower, obtain such Appraisals and
that the cost of all such Appraisals will be for the account of the Borrower);
provided that unless an Event of Default has occurred and is continuing, in no
event shall the Borrower be required to pay for Appraisals obtained pursuant to
this Section 9.01(h) on more than once in any single fiscal year of the
Borrower, with the cost of any such reports in excess thereof to be paid by the
Lenders on a pro rata basis.
          (i) Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Borrower or any of its Subsidiaries and copies of all financial statements,
proxy statements, notices and reports as the Borrower or any of its Subsidiaries
shall send generally to holders of their Capital Stock or of any of its
Indebtedness (including the Senior Notes), in their capacity as such holders (to
the extent not theretofore delivered to the Lenders pursuant to this Agreement)
and, with reasonable promptness, such other information or documents (financial
or otherwise) as the Administrative

-44-



--------------------------------------------------------------------------------



 



Agent on its own behalf or on behalf of the Required Lenders may reasonably
request from time to time.
               9.02 Books, Records and Inspections. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries, in conformity in all material respects
with GAAP and all requirements of law, shall be made of all dealings and
transactions in relation to its business. The Borrower will, and will cause each
of its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, under
guidance of officers of the Borrower or any of its Subsidiaries, any of the
properties of the Borrower or its Subsidiaries, and to examine the books of
account of the Borrower or such Subsidiaries and discuss the affairs, finances
and accounts of the Borrower or such Subsidiaries with, and be advised as to the
same by, its and their officers and independent accountants, all upon reasonable
advance notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or such Lender may request; provided that, so
long as no Event of Default has occurred and is continuing, such visits,
inspections and examination shall occur no more frequently that once per
calendar year
               9.03 Maintenance of Property; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (i) keep all material property necessary
to its business in good working order and condition (ordinary wear and tear and
loss or damage by casualty or condemnation excepted), (ii) maintain insurance on
the Mortgaged Vessels in at least such amounts and against at least such risks
as are in accordance with normal industry practice for similarly situated
insureds and (iii) furnish to the Administrative Agent, at the written request
of the Administrative Agent or any Lender, a complete description of the
material terms of insurance carried. In addition to the requirements of the
immediately preceding sentence, the Borrower will at all times cause insurance
of the types described in Schedule XVII (capitalized terms used therein shall be
used as defined in the Vessel Mortgages) to (x) be maintained (with the same
scope of coverage as that described in Schedule XVII) at levels which are at
least as great as the respective amount described on Schedule XVII and
(y) comply with the insurance requirements of the Vessel Mortgages.
               9.04 Existence; Franchises. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents (if
any) used in its business; provided, however, that nothing in this Section 9.04
shall prevent (i) sales or other dispositions of assets, consolidations,
mergers, dissolutions or liquidations by or involving the Borrower or any of its
Subsidiaries which are permitted in accordance with Section 10.02 or (ii) the
withdrawal by the Borrower or any of its Subsidiaries of its qualification as a
foreign corporation, partnership or limited liability company, as the case may
be, in any jurisdiction if such withdrawal could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
               9.05 Compliance with Statutes, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,

-45-



--------------------------------------------------------------------------------



 



regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
               9.06 Compliance with Environmental Laws. The Borrower will, and
will cause each of its Subsidiaries to, comply with all applicable Environmental
Laws, except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, comply in
all material respects with all permits issued pursuant to Environmental Laws
applicable to, or required by, the ownership or use of any vessel or Real
Property now or hereafter owned, operated or occupied by the Borrower or any of
its Subsidiaries (except such non-compliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect),
and will pay or cause to be paid all costs and expenses incurred in connection
with maintaining such compliance (except to the extent being contested in good
faith), and will keep or cause to be kept each such vessel and all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens arising from any cost or other obligation arising under
Environmental Law that the Borrower or such Subsidiary is contesting in good
faith). Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any vessel or Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any ports, vessels or Real Properties except in compliance
in all material respects with all applicable Environmental Laws. The Borrower
will, and will cause each of its Subsidiaries to, maintain insurance on the
vessels and Real Properties owned, leased or operated by it in at least such
amounts as are in accordance with normal industry practice for similarly
situated insureds, against losses from oil spills and other environmental
pollution.
               9.07 ERISA. As soon as possible and, in any event, within ten
(10) days after any Credit Party or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, the Borrower will deliver to
each of the Lenders a certificate of the chief financial officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that such Credit Party or ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by such
Credit Party, the Plan administrator or such ERISA Affiliate to or with any
government agency, or a Plan participant and any notices received by such Credit
Party or ERISA Affiliate from any government agency, or a Plan participant with
respect thereto: that any material contribution required to be made with respect
to a Plan or Foreign Pension Plan has not been timely made; or any Credit Party
may incur any material liability pursuant to any employee welfare benefit plan
(as defined in Section 3(1) of ERISA) that provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan or any Foreign Pension Plan, or with respect to a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996.
Upon request by the Administrative Agent or any Lender, the Borrower will
deliver to the Administrative Agent or each such Lender, as the case may be, a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications,

-46-



--------------------------------------------------------------------------------



 



schedules and information) required to be filed with the Internal Revenue
Service and all communications received by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate from the IRS or any other government agency with
respect to each Plan of the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of any records, documents
or other information required to be furnished to any government agency, and any
notices received by any Credit Party or any ERISA Affiliate with respect to any
Plan or Foreign Pension Plan from any government or governmental agency shall be
delivered to the Lenders no later than ten (10) days after the date such
records, documents and/or information has been furnished to any government
agency or such notice has been received by the Borrower, the Subsidiary or the
ERISA Affiliate, as applicable. Each Credit Party shall ensure that all Foreign
Pension Plans administered by it obtain or retain (as applicable) registered
status under and as required by applicable law and are administered in a timely
manner in all respects in compliance with all applicable laws except where the
failure to do any of the foregoing would not be reasonably likely to result in a
Material Adverse Effect.
               9.08 End of Fiscal Years; Fiscal Quarters. The Borrower will
cause (x) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31st of each year and (y) fiscal quarters to end on March 31, June 30,
September 30 and December 31.
               9.09 Performance of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement, loan agreement or credit
agreement and each other agreement, contract or instrument by which it is bound,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
               9.10 Payment of Taxes. The Borrower will, and will cause each of
its Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Borrower and any of its Subsidiaries not otherwise permitted under
Section 10.01; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
               9.11 Additional Security; Additional Guarantors; Further
Assurances. (a) Each Credit Party shall, at any time and from time to time, at
the expense of such Credit Party, promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary, or that the Administrative Agent may reasonably require, to perfect
and protect any Lien granted or purported to be granted under the Security
Documents, or to enable the Collateral Agent to exercise and enforce its rights
and remedies with respect to any Collateral. Without limiting the generality of
the foregoing, the Borrower will execute and file, or cause to be filed, such
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), or amendments thereto, such amendments or supplements to the Vessel
Mortgages (including any amendments required to maintain Liens granted by such
Vessel Mortgages), and such other instruments or notices, as may be reasonably
necessary, or that the

-47-



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably require, to protect and preserve the Liens
granted or purported to be granted hereby and by the other Credit Documents.
          (b) Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of such Credit Party, where permitted by law.
The Collateral Agent will promptly send such Credit Party a copy of any
financing or continuation statements which it may file without the signature of
such Credit Party and the filing or recordation information with respect
thereto.
          (c) (i) The Borrower will cause each direct or indirect Subsidiary of
the Borrower which owns any direct or indirect interest in Trico Marine Assets,
Inc. or Trico Marine Operators, Inc. or which owns any direct interest in Trico
Marine Cayman, L.P. (other than Trico Holdco, LLC), or any Collateral Vessel, in
each case, promptly following such Subsidiary’s acquisition of such interest to
execute and deliver a counterpart to the Intercreditor Agreement (if
applicable), the Guaranty and the Pledge and Security Agreement (or, if
requested by the Administrative Agent, a joinder agreement in respect of the
Intercreditor Agreement (if applicable), the Guaranty and the Pledge and
Security Agreement) and, in connection therewith, promptly execute and deliver
all further instruments, and take all further action, that the Administrative
Agent may reasonably require (including, without limitation, the provision of
officers’ certificates, resolutions, good standing certificates and opinions of
counsel, in each case to the reasonable satisfaction of the Administrative
Agent.
          (ii) The Borrower will cause each direct or indirect Subsidiary of the
Borrower that has not executed the applicable Credit Documents as a Guarantor
(other than the Trico Supply Group), including, without limitation, any new
direct or indirect Subsidiary of the Borrower formed or acquired after the
Amendment and Restatement Effective Date, to execute and deliver a counterpart
to the Guaranty and, in connection therewith, promptly execute and deliver all
further instruments, and take all further action, that the Administrative Agent
may reasonably require (including, without limitation, the provision of
officers’ certificates, resolutions, good standing certificates and opinions of
counsel), in each case to the reasonable satisfaction of the Administrative
Agent.
          (d) To the extent that a Collateral Vessel is acquired by the Borrower
or any Subsidiary of the Borrower which is not a Credit Party at the time of
such acquisition (and which has not otherwise executed and delivered the
documents described below in this Section 8.11(d)), if requested by the
Administrative Agent, the Borrower will cause such Subsidiary (and any
Subsidiary which directly owns the stock of such Subsidiary to the extent not a
Credit Party) to execute and deliver to the Administrative Agent a counterpart
of the Intercreditor Agreement (if applicable), the Pledge and Security
Agreement (including any supplemental agreement required to give effect to such
security interests purported to be created by the Pledge and Security Agreement
under applicable local law), the Subsidiaries Guaranty, Assignment of Earnings,
Assignment of Insurances, Assignment of Charters (if applicable) and the
appropriate Vessel Mortgage, together with all related documentation (including,
without limitation, opinions of counsel, corporate documents and proceedings and
officer’s certificates) as such Subsidiary would have been required to deliver
pursuant to Section 15 of this Agreement had the

-48-



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary owned such Mortgaged Vessel on the Amendment and
Restatement Effective Date.
          (e) In the event that a Mortgaged Vessel is subject to a charter or
other similar contract or enters into a charter or other similar contract with a
term of twelve (12) months or greater, including any extension option, the
relevant Credit Party will execute and deliver an Assignment of Charters and, to
the extent required, the Borrower will use its commercially reasonable efforts
to cause the relevant counterparty to the charter or other similar contract to
execute and deliver a consent thereto.
          (f) [Intentionally Omitted]
          (g) If requested by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to cause any manager of a Mortgaged Vessel to
deliver a subordination agreement reasonably satisfactory in form and substance
to the Administrative Agent.
               9.12 Use of Proceeds. The Borrower will use the proceeds of the
Loans only as provided in Section 8.08. All proceeds of the Loans made on the
Amendment and Restatement Effective Date, net of the amounts contemplated in
Section 8.08(a)(x) and (y) that are actually so used on the Amendment and
Restatement Effective Date, shall be deposited into the Blocked Account and
shall released only in accordance with Section 7.
               9.13 Ownership of Credit Parties. (a) The Borrower shall directly
or indirectly own 100% of the Capital Stock or other equity interests of each
other Credit Party.
          (b) The Borrower shall directly or indirectly own 100% of the Capital
Stock or other equity interests of each Subsidiary which owns a Mortgaged
Vessel.
               9.14 Flag of Mortgaged Vessels; Vessel Classifications. (a) The
Borrower will, and will cause each of its Subsidiaries to, cause each Mortgaged
Vessel to be registered under the laws and flag of Cyprus, Malta, Norway,
England, Bahamas, Vanuatu, Dominica, Mexico, the United States or any other
jurisdiction acceptable to the Required Lenders; provided that (x) only the
Mortgaged Vessels registered under the laws and flag of Vanuatu and Mexico on
the Amendment and Restatement Effective Date shall be permitted to be registered
under the laws and flag of either such jurisdiction and (y) the Borrower will
not, and will not permit any of its Subsidiaries to, change the flag of any
Mortgaged Vessel from the flag of such Mortgaged Vessel on the Amendment and
Restatement Effective Date without the prior written consent of the Required
Lenders (such consent not to be unreasonably withheld).
          (b) The Borrower will, and will cause each of its Subsidiaries to,
insure that the representation set forth in Section 8.24 is true and correct in
all respects.
               9.15 Deposit of Earnings. Each Credit Party will cause the
earnings derived from each of the respective Mortgaged Vessels, to the extent
constituting Earnings and Insurance Collateral, to be deposited by the
respective account debtor into one or more of the accounts maintained for such
Credit Party or the Borrower from time to time by or on behalf of the
Administrative Agent and over which the Administrative Agent shall have a first
priority

-49-



--------------------------------------------------------------------------------



 



security interest. Without limiting any Credit Party’s obligations in respect of
this Section 9.15, each Credit Party agrees that, in the event it receives any
earnings constituting Earnings and Insurance Collateral, or any such earnings
are deposited other than in one of the accounts, it shall promptly deposit all
such proceeds into one of the accounts maintained for such Credit Party or the
Borrower from time to time by or on behalf of the Administrative Agent and over
which the Administrative Agent shall have a first priority security interest.
               9.16 Mexican JV Option. Promptly after any such change, the
Borrower shall, or shall cause Trico Operators to, provide written notice to the
Administrative Agent of the change in the exercise price of the option of Trico
Operators to purchase the remaining equity interest in the Mexican JV, which
notice shall set forth the effective date of such change and the new exercise
price.
               9.17 [Intentionally Omitted].
               9.18 Notice of Asset Sales. At least one (1) Business Day prior
to the consummation of any Asset Sale other than Asset Sales permitted by
Section 10.02(iv), (v), (vi), (viii) or (x), the Borrower shall deliver to the
Administrative Agent a written notice (the “Asset Sale Notice”) which shall
include (A) a reasonable description of the Asset Sale, including, without
limitation, the assets in such Asset Sale and whether such assets include any
Collateral, (B) the gross cash proceeds of such Asset Sale, (C) the Net Cash
Proceeds (including reasonable detail with respect to the calculations related
thereto), (D) the date of the expected consummation of the Asset Sale and (E) if
the Administrative Agent is required to release any Collateral with respect to
such Asset Sale, any required release documentation with respect to the
Collateral to be executed by the Administrative Agent and released to the
Company after either (I) the Net Cash Proceeds from such sale have been
delivered to the Administrative Agent or (II) the Administrative Agent has
received evidence reasonably satisfactory to the Administrative Agent that the
Net Cash Proceeds from such sale will be delivered to the Administrative Agent
directly by the purchaser of such assets in such Asset Sale on the date of the
consummation of such Asset Sale.
               9.19 Payments on Second-Lien Notes. The Borrower shall make all
payments on the Second-Lien Notes in shares of its Capital Stock to the maximum
extent permitted under the Second-Lien Notes Documentation.
               9.20 Direct Deposits into Blocked Account. Subject to
Section 5.02(a), all distributions made by Eastern Marine Services Limited (Hong
Kong) or the Mexican JV to any Credit Party shall be made directly into the
Blocked Account.
               9.21 Borrower Cooperation in Connection with Agency Transfer. In
connection with the transfer of the role of the Collateral Agent pursuant to the
provisions of Section 12.13, the Borrower agrees that it shall furnish, at the
Borrower’s expense, additional releases of Collateral, amendment or termination
statements and such other opinions, documents, instruments and agreements as are
customary and may be reasonably requested by the successor Collateral Agent
appointed in accordance with Section 12.13 (the “Successor Collateral Agent”) in
connection with the transfer of the role of Collateral Agent.
                    SECTION 10. Negative Covenants. The Borrower hereby
covenants and agrees that on and after the Original Effective Date and
thereafter for so long as this Agreement is in effect and until no Notes are
outstanding and all Loans, together with interest, Fees and all

-50-



--------------------------------------------------------------------------------



 



other Obligations (other than any indemnities described in Section 14.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
          10.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or collaterally assign any right to receive income or permit
the filing of any financing statement under the UCC or any other similar notice
of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
     (ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens which are in existence less than 120 days from the date of
creation thereof, and (x) which do not in the aggregate materially detract from
the value of the Borrower’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;
     (iii) Liens in existence on the Amendment and Restatement Effective Date
which are listed, and the property subject thereto described, in Schedule VIII;
     (iv) Liens created pursuant to the Security Documents;
     (v) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iii), provided that, (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;
     (vi) Liens upon Real Property, equipment, machinery or vessels (including,
in each case, any accounts receivable and other general intangibles associated
therewith) of the Trico Supply Group acquired or constructed after the Original
Effective Date and used in the ordinary course of business of the Trico Supply
Group and placed at the time

-51-



--------------------------------------------------------------------------------



 



of the acquisition or construction thereof by or within 270 days after such
acquisition or the completion of such construction, as the case may be, to
secure Indebtedness incurred to pay all or a portion of the purchase price or
construction cost thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition or construction of any such equipment,
machinery or vessels or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount, provided that, except as otherwise
permitted by clause (xvii) of this Section 10.01, (x) the Indebtedness secured
by such Liens is permitted by Section 10.04(v) and (y) in all events, the Lien
encumbering the equipment, machinery or vessels (and related accounts receivable
and other general intangibles) so acquired or constructed does not encumber any
other asset of the Trico Supply Group and, provided, further, that individual
financings of equipment, machinery or vessels by a single lender or a group of
co-lenders may be cross-collateralized to other financings of equipment,
machinery or vessels provided solely by such lender or group of lenders;
     (vii) zoning restrictions, easements, trackage rights, leases (other than
Capital Leases), licenses, special assessments, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
     (viii) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
     (ix) Liens arising out of the existence of judgments or awards in respect
of which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash (including the
stated amount of all letters of credit) and the fair market value of all other
property subject to such Liens does not exceed $20,000,000 at any time
outstanding;
     (x) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
     (xi) deposits or pledges required in the ordinary course of business in
connection with, or to secure payment of, payroll taxes, workmen’s compensation,
unemployment insurance, old age pensions or other social security obligations
(other than any Lien imposed by ERISA) and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice, provided that, in each case, such Liens (I) do not encumber any
Collateral, (II) do not secure the payment of Indebtedness and (III) do not in
the aggregate impair in any material respect the use of the property of the
Borrower or any of its Subsidiaries in the operation of their business;
     (xii) Permitted Encumbrances;

-52-



--------------------------------------------------------------------------------



 



     (xiii) Liens for crew’s wages, for wages of stevedores or for general
average, salvage (including contract salvage) or collision;
     (xiv) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) Liens on property or assets of the Trico Supply Group arising out of
the sale and lease-back transactions permitted under Section 10.02, so long as
such Liens attach only to the property sold and being leased in such transaction
and any accessions thereto or proceeds thereof and related property;
     (xvi) Liens on property or assets of the Trico Supply Group not otherwise
permitted pursuant to this Section 10.01 which secure obligations permitted
under this Agreement (other than Indebtedness for, or in respect of, borrowed
money) not exceeding $5,000,000 in the aggregate at any time outstanding and
which apply to property and/or assets with an aggregate fair market value (as
determined by Trico Supply in good faith) not to exceed at any time the amount
referenced above in this clause (xvi);
     (xvii) Liens on the Second-Lien Notes Collateral created pursuant to the
Second-Lien Notes Documentation and subject to the terms of the Intercreditor
Agreement;
     (xviii) Liens on assets of Trico Supply and its Subsidiaries and Parent
Company Liens securing the New Trico Shipping Working Capital Facility provided
that the aggregate principal amount of the Indebtedness secured thereunder shall
not exceed $65,000,000, at any one time outstanding; provided further that the
aggregate principal amount of Indebtedness secured by Liens permitted by this
clause (xviii) and clause (xix) below shall not exceed $465,000,000 at any one
time outstanding;
     (xix) Liens on assets of Trico Supply and its Subsidiaries and Parent
Company Liens securing the Trico Shipping Senior Secured Notes Documents;
provided that the aggregate principal amount of the Indebtedness secured
thereunder shall not exceed at any one time outstanding $465,000,000 less the
aggregate principal amount of the senior notes issued thereunder which are
redeemed, repurchased or otherwise retired; provided further that that the
aggregate principal amount of Indebtedness secured by Liens permitted by clause
(xviii) above and this clause (xix) shall not exceed $465,000,000 at any one
time outstanding;
     (xx) Liens relating to the cash collateralization of letters of credit
issued under the Existing Credit Agreement and permitted under
Section 10.04(xix); and
     (xxi) Liens on cash or Cash Equivalents of the Trico Supply Group to cash
collateralize letters of credit in a stated amount not to exceed $15,000,000.
In connection with the granting of Liens described in clause (v) above by the
Borrower or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or

-53-



--------------------------------------------------------------------------------



 



holders of such Liens, in either case solely with respect to the item or items
of equipment or other assets subject to such Liens).
               10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease, charter or
otherwise dispose of all or any part of its property or assets, or any of the
Collateral or enter into any sale-leaseback transactions, except that:
     (i) [Intentionally Omitted];
     (ii) (x) Investments by the Borrower and its Subsidiaries shall be
permitted in accordance with Section 10.05 and (y) Capital Expenditures by the
Subsidiaries of the Borrower shall be permitted to the extent not in violation
of Section 10.07;
     (iii) the Trico Supply Group may sell any asset, including vessels (and any
related equipment and spare parts), provided that (x) no Default or Event of
Default is then in existence or would result from each such sale, (y) each such
sale is made at least at fair market value (as determined in good faith by the
chief executive officer or the chief financial officer of the applicable member
of the Trico Supply Group) and (z) other than in the case of transfers to joint
ventures for purposes of employment of vessels in Mexico or Brazil, 75% of the
consideration in respect of each such sale shall consist of cash or Cash
Equivalents received by the respective member of Trico Supply Group which owned
such vessel on the date of consummation of each such sale, provided that for
purposes of the 75% cash or Cash Equivalent consideration requirement in the
foregoing clause (z), (a) the amount of any Indebtedness of Trico Supply Group
(as shown on Trico Supply’s or the relevant Subsidiary’s most recent balance
sheet or in the notes thereto) that is assumed by the transferee of any such
assets and (b) the amount of any trade-in value applied to the purchase price of
any replacement assets acquired in connection with such sale transfer or
disposition shall be deemed to be cash;
     (iv) any Subsidiary of the Borrower may lease (as lessee) or license (as
licensee) real or personal property pursuant to leases or licenses, as
applicable, in existence as of the Amendment and Restatement Effective Date or
in the ordinary course of business consistent with past practices (so long as
any such lease or license does not create a Capitalized Lease Obligation except
to the extent permitted by Section 10.04(iv));
     (v) any Subsidiary of the Borrower may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale or financing transaction);
     (vi) the Borrower or any Subsidiary may sell or otherwise transfer all or
any part of its business, properties or assets to the Borrower or any Guarantor,
in each case so long as all actions necessary or desirable to preserve, protect
and maintain the security

-54-



--------------------------------------------------------------------------------



 



interest and Lien of the Collateral Agent in any Collateral involved in any such
transaction are taken to the reasonable satisfaction of the Collateral Agent;
     (vii) any Subsidiary of the Borrower may merge with and into, or be
dissolved or liquidated into, the Borrower or any Guarantor, so long as (x) in
the case of any such merger, dissolution or liquidation involving the Borrower,
the Borrower is the surviving corporation of any such merger, dissolution or
liquidation, (y) except as provided in preceding clause (x), in the cases of any
such merger, dissolution or liquidation involving a Guarantor, a Guarantor is
the surviving corporation of any such merger, dissolution or liquidation, and
(z) in all cases, the security interests granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation);
     (viii) any Subsidiary of the Borrower may enter into demise, bareboat,
time, voyage and other charter or lease arrangements pursuant to which any such
Subsidiary charters or leases out a vessel to another Subsidiary of the Borrower
or to a third Person, in each case so long as (w) such arrangements are entered
into in the ordinary course of business, (x) such arrangements do not materially
impair the value of the vessel or vessels subject to such arrangements, (y) the
tenor of any bareboat charter arrangement is less than three years unless
otherwise consented to by the Administrative Agent (such consent not to be
unreasonably withheld) and (z) for any charter arrangement with a term of twelve
(12) months or greater, including any extension option, the Borrower or a
Subsidiary of the Borrower, where applicable, execute and deliver an Assignment
of Charters and, to the extent required, the Borrower shall use its commercially
reasonable efforts to cause the relevant counterparty to the charter or other
similar contract to execute and deliver a consent thereto;
     (ix) any Foreign Subsidiary of the Trico Supply Group may sell or otherwise
transfer all or any part of its business, properties or assets to any
Wholly-Owned Foreign Subsidiary of the Trico Supply Group;
     (x) any Subsidiary of the Borrower may sell obsolete or worn-out equipment
or materials in the ordinary course of business;
     (xi) any Subsidiary in the Trico Supply Group may enter into sale-leaseback
transactions provided that the aggregate remaining present value outstanding
under the leases relating to such sale-leaseback transactions entered into
pursuant to this clause (xi) does not exceed at any one time outstanding
$4,000,000; and
     (xii) sales, transfers, leases or other dispositions of assets by the Trico
Supply Group not otherwise permitted by this Section 10.02; provided that the
aggregate gross proceeds of any or alls assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (xii) shall not exceed
during any fiscal year $5,000,000;
     (xiii) Trico Assets may sell the vessel M/V Big Blue River; and

-55-



--------------------------------------------------------------------------------



 



     (xiv) Certain installment sale arrangements between Trico Assets and the
Mexican JV existing on the Amendment and Restatement Effective Date and list on
Schedule XVIII shall be permitted.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02, such Collateral (unless sold to either Borrower
or a Subsidiary of the Borrower) shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and Collateral
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing. Notwithstanding anything to the contrary contained above
in this Section 10.02, in no event shall the Borrower of any of its Subsidiaries
sell, lease or otherwise dispose of assets otherwise permitted under this
Section 10.02 that, in the aggregate, constitute all or any substantial part of
the assets of the Borrower and its Subsidiaries taken as a whole, provided that
this sentence shall not apply to sales, leases and other dispositions otherwise
permitted pursuant to Sections 10.02(v), (vi) and (viii).
Notwithstanding anything to the contrary herein, Trico Operators shall not
convey, sell or otherwise dispose of all or any portion of its equity interest
in the Mexican JV or its right to acquire any equity interest in the Mexican JV,
in each case, without the prior written consent of the Lenders.
               10.03 Dividends. The Borrower will not, and will not permit any
of its Subsidiaries to, authorize, declare or pay any Dividends with respect to
the Borrower or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower
or to any other Wholly-Owned Subsidiary of the Borrower which is a Credit Party
and any Subsidiary of the Borrower which is not a Guarantor also may pay cash
Dividends to the Borrower or to any Wholly-Owned Subsidiary of the Borrower;
     (ii) [Intentionally Omitted]; and
     (iii) the Borrower may pay Dividends on its Qualified Preferred Interests
solely through the issuance of additional shares of its Qualified Preferred
Interests but not in cash.
     10.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) [Intentionally Omitted];
     (iii) Existing Indebtedness listed on Schedule V;
     (iv) Indebtedness of any Subsidiary in the Trico Supply Group evidenced by
Capitalized Lease Obligations, provided that (x) at the time of, and after
giving effect

-56-



--------------------------------------------------------------------------------



 



thereto, no Default or Event of Default shall be in existence and (y) in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations permitted by this clause (iv) exceed $25,000,000 at any time
outstanding;
     (v) purchase money Indebtedness of any Subsidiary in the Trico Supply Group
described in Section 10.01(vi), provided that no Default or Event of Default
exists at the time of the incurrence thereof and after giving effect thereto and
after giving effect thereto;
     (vi) unsecured Indebtedness of the Trico Supply Group, provided that no
Default or Event of Default exists at the time of the incurrence thereof and
after giving effect thereto;
     (vii) intercompany Indebtedness to the extent permitted by
Section 10.05(vii);
     (viii) (x) Contingent Obligations of any Subsidiary of the Borrower (other
than the Borrower and the Guarantors) with respect to Indebtedness and lease
obligations of any other Subsidiary of the Borrower otherwise permitted under
this Agreement and (y) Contingent Obligations of the Borrower and the Guarantors
in the form of guaranties of obligations of their Subsidiaries under operating
leases entered into in the ordinary course of business;
     (ix) Indebtedness of any Subsidiary of the Borrower with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries, provided that the aggregate
outstanding amount of all such performance bonds, surety bonds, appeal bonds and
customs bonds permitted by this subsection (ix) shall not at any time exceed
$10,000,000;
     (x) Indebtedness under operating leases entered into in the ordinary course
of business;
     (xi) Indebtedness of the Borrower under the Senior Notes; provided that the
aggregate principal of (x) the Second-Lien Notes shall not exceed at any one
time outstanding $202,800,000 less the amount thereof redeemed, repaid or
repurchased after the Amendment and Restatement Effective Date and (y) the 3.00%
Senior Convertible Debentures shall not exceed at any one time outstanding
$150,000,000 less the amount thereof redeemed, repaid or repurchased after the
Amendment and Restatement Effective Date;
     (xii) intercompany Indebtedness existing under the Trico Supply
Intercompany Loan Documentation, the TMS Intercompany Indebtedness and the Trico
Marine Cayman Intercompany Loan;
     (xiii) Indebtedness consisting of the financing of insurance premiums;
     (xiv) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Trico Supply Group not to exceed
$5,000,000

-57-



--------------------------------------------------------------------------------



 



in aggregate principal amount at any time outstanding, which Indebtedness shall
be unsecured;
     (xv) Indebtedness consisting of a subordinated non-recourse guarantee
issued by the Guarantors (and any additional Subsidiary that becomes a Guarantor
after the Amendment and Restatement Effective Date) for the benefit of the
holders of Second-Lien Notes as credit support for the Borrower’s obligations
under the Second-Lien Notes Indenture;
     (xvi) Indebtedness under the New Trico Shipping Working Capital Facility;
provided that the aggregate principal amount of Indebtedness thereof shall not
exceed $65,000,000 at any one time outstanding; provided further that that the
aggregate principal amount of Indebtedness permitted by this clause (xvi) and
clause (xvii) below shall not exceed $465,000,000 at any one time outstanding;
     (xvii) Indebtedness under the Trico Shipping Senior Secured Notes
Documents; provided that the aggregate principal amount of Indebtedness thereof
shall not exceed at any one time outstanding $465,000,000 less the aggregate
principal amount of the senior notes issued thereunder which are redeemed,
repurchased or otherwise retired; provided further that that the aggregate
principal amount of Indebtedness permitted by clause (xvi) above and this clause
(xvii) shall not exceed $465,000,000 at any one time outstanding
     (xviii) Notwithstanding the foregoing, the guarantees of the Parent of the
New Trico Shipping Working Capital Facility and the Trico Shipping Senior
Secured Notes Documents shall be subordinated to the Obligations;
     (xix) Letters of credit issued under the Existing Credit Agreement and
permitted to be cash collateralized with the proceeds of the New Loans pursuant
to Section 8.08(a)(y); and
     (xx) Letters of credit of the Trico Supply Group in a stated amount not to
exceed $15,000,000.
               10.05 Advances, Investments and Loans. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (each of the
foregoing an “Investment” and, collectively, “Investments”), except that the
following shall be permitted:
     (i) the Subsidiaries of the Borrower may acquire and hold accounts
receivables owing to any of them;
     (ii) the Subsidiaries of the Borrower may acquire and hold cash and Cash
Equivalents;

-58-



--------------------------------------------------------------------------------



 



     (iii) the Borrower and its Subsidiaries may hold the Investments held by
them on the Original Effective Date and described on Schedule X, provided that
such Investments may be renewed or reinvested upon the expiration or maturity
thereof, and provided further that any additional Investments made with respect
thereto shall be permitted only if permitted under the other provisions of this
Section 10.05;
     (iv) the Subsidiaries of the Borrower may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (v) (i) the Trico Supply Group may make loans and advances to their
officers, employees and consultants in the ordinary course of business not to
exceed $500,000 in the aggregate at any time outstanding (calculated without
regard to write-downs or write-offs thereof) and (ii) advances of payroll
payments and expenses to employees in the ordinary course of business;
     (vi) (x) the Borrower and its Subsidiaries may perform under Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii), (y) the
Subsidiaries of the Borrower may perform their obligations under Other Hedging
Agreements entered into in the ordinary course of business prior to the
Amendment and Restatement Effective Date, and (z) the Trico Supply Group may
enter into and perform their obligations under Other Hedging Agreements entered
into in the ordinary course of business so long as each such Other Hedging
Agreement is non-speculative in nature;
     (vii) (A) the Borrower and its Subsidiaries may make intercompany loans and
advances between and among one another, (B) Subsidiaries of the Borrower may
make intercompany loans and advances to the Borrower and/or the Guarantors and
(C) Wholly-Owned Subsidiaries of the Borrower that are not Credit Parties may
make intercompany loans and advances between or among one another (collectively
referred to herein as “Intercompany Loans”), in each case so long as each
Intercompany Loan made to a Credit Party is subject to the provisions of the
Intercompany Subordination Agreement (which Intercompany Subordination Agreement
must have been executed by the obligor and obligee of each such Intercompany
Loan); provided that no Credit Party may make a Loan to any Subsidiary which is
not Credit Party;
     (viii) the Borrower and its Subsidiaries may incur Contingent Obligations
permitted pursuant to Section 10.04(viii);
     (ix) the Trico Supply Group may hold Investments arising out of non-cash
consideration for the sale of assets permitted by Section 10.02(ii);
     (x) the Trico Supply Group may hold Investments permitted pursuant to
Section 10.04;
     (xi) the Trico Supply Group may acquire equity interests in a Person which
immediately after such acquisition and the related transactions becomes a
Subsidiary of

-59-



--------------------------------------------------------------------------------



 



the Trico Supply Group, provided that no Default or Event of Default exists at
the time thereof or after giving effect thereto;
     (xii) so long as no Default or Event of Default then exists or would result
therefrom, the Trico Supply Group may make cash capital contributions and/or
loans to joint ventures and other Subsidiaries of the Trico Supply Group in an
aggregate amount not to exceed $10,000,000 in any fiscal year of the Borrower;
     (xiii) [Intentionally Omitted]; and
     (xiv) the Borrower and its Subsidiaries may make cash capital contributions
and/or loans to joint ventures and other Subsidiaries of the Borrower with the
written consent of the Administrative Agent in each instance.
               10.06 Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transaction or series
of related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Subsidiary as
would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
     (i) Dividends may be paid to the extent provided in Section 10.03;
     (ii) loans may be made and other transactions (including the incurrence of
Contingent Obligations) may be entered into by the Borrower and its Subsidiaries
to the extent permitted by Sections 10.02, 10.04 and 10.05;
     (iii) customary fees may be paid to non-officer directors of the Borrower
and its Subsidiaries;
     (iv) the Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of the Borrower and its Subsidiaries in the ordinary course of
business;
     (v) the Borrower and its Subsidiaries may enter into employment agreements
or arrangements with their respective officers and employees in the ordinary
course of business; and
     (vi) other transactions existing on the Amendment and Restatement Effective
Date and set forth on Schedule XI.
               10.07 Maintenance Capital Expenditures. The Borrower will not,
and will not permit any of its Subsidiaries (other than the Trico Supply Group)
to, make any Maintenance Capital Expenditures, except that the Subsidiaries of
the Borrower may make Maintenance

-60-



--------------------------------------------------------------------------------



 



Capital Expenditures in an amount not to exceed $2,000,000 in the aggregate
during the term of this Agreement.
               10.08 Minimum Consolidated EBITDA. The Borrower will not permit
the Consolidated EBITDA for the period beginning June 1, 2010 and ending on the
last day of the month set forth below to be less than the amount set forth below
opposite such month:

          Minimum Consolidated EBITDA (in Period Ended   millions)
June 30, 2010
  ($3.5)
July 31, 2010
  ($5.0)
August 31, 2010
  ($6.0)
September 30, 2010
  ($6.5)
October 31, 2010
  ($7.0)
November 30, 2010
  ($8.5)
December 31, 2010
  ($9.0)
January 31, 2011
  ($9.5)
February 28, 2011
  ($10.0)
March 31, 2011
  ($10.5)
April 30, 2011
  ($10.5)
May 31, 2011
  ($11.0)
June 30, 2011 and each period thereafter
  ($11.5)

               10.09 Minimum Consolidated Cash Flow. (i) The Borrower will not
permit its Consolidated Cash Flow for the period beginning on the Amendment and
Restatement Effective Date or the day immediately following the last day of the
prior period, as applicable, and ending on the date set forth below to be less
than the amount set forth below opposite such end date:

-61-



--------------------------------------------------------------------------------



 



          Minimum Monthly     Consolidated Cash Flow Trailing Four/Five Week
Period Ending   (in millions)
July 23, 2010
  ($6.3)
August 20, 2010
  ($6.1)
September 17, 2010
  ($10.7)
October 22, 2010
  ($3.8)
November 19, 2010
  ($3.8)
December 17, 2010
  ($4.1)
January 21, 2011
  $4.2
February 18, 2011
  ($3.8)
March 18, 2011
  ($4.4)
April 22, 2011
  ($1.3)
May 20, 2011
  ($3.3)
June 17, 2011 and each trailing four/five week period thereafter
  ($1.8)

          (ii) The Borrower will not permit its Consolidated Cash Flow for the
period beginning on July 2, 2010 and ending on the date set forth below to be
less than the amount set forth below opposite such end date:

          Minimum Cumulative Consolidated     Cash Flow Cumulative Period Ending
  (in millions)
July 23, 2010
  ($6.3)
August 20, 2010
  ($11.9)
September 17, 2010
  ($22.1)
October 22, 2010
  ($24.4)

-62-



--------------------------------------------------------------------------------



 



          Minimum Cumulative Consolidated     Cash Flow Cumulative Period Ending
  (in millions)
November 19, 2010
  ($26.6)
December 17, 2010
  ($28.7)
January 21, 2011
  ($22.5)
February 18, 2011
  ($24.2)
March 18, 2011
  ($26.6)
April 22, 2011
  ($25.9)
May 20, 2011
  ($27.1)
June 17, 2011 and each period ending thereafter
  ($26.9)

               10.10 [Intentionally Omitted].
               10.11 Limitations on Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements, etc. The Borrower will not,
and will not permit any of its Subsidiaries (other than the Trico Supply Group)
to:
     (i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Capital
Stock or other equity interests, or enter into any new agreement with respect to
its Capital Stock or other equity interests;
     (ii) amend, modify or change any provision of the Trico Supply Intercompany
Loan Documentation, except for (x) amendments to the interest rate and other
terms thereof necessary to comply with applicable law or any rule, regulation,
judgment or similar act of any governmental authority and (y) modifications to
expressly subordinate any and all payments arising under the Trico Supply
Intercompany Loan Documentation to payments arising under each of the Trico
Shipping Senior Secured Notes Documents and New Trico Shipping Working Capital
Facility and (z) modifications to permit interest to accrue if Trico Supply has
insufficient funds available to make such interest payment, or such payment
would result in a default under other indebtedness of Trico Supply, and provide
that any such accrued and unpaid interest will be added to the principal amount
thereof and accrue interest; or

-63-



--------------------------------------------------------------------------------



 



     (iii) prepay, discharge or forgive all or any portion of the Trico Supply
Intercompany Loan.
               10.12 [Intentionally Omitted]..
               10.13 Limitation on Certain Restrictions on Subsidiaries. The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, the Senior Notes, the Trico Marine Cayman Intercompany Loan,
the TMS Intercompany Indebtedness, the Trico Supply Intercompany Loan
Documentation, the Trico Shipping Senior Secured Notes Documentation (as in
effect on the Amendment and Restatement Effective Date) and the New Trico
Shipping Working Capital Credit Facility (as in effect on the Amendment and
Restatement Effective Date), (iii) customary provisions restricting subletting
or assignment of any lease governing any leasehold interest of the Borrower or
any of its Subsidiaries which is in effect and outstanding on the Amendment and
Restatement Effective Date, (iv) customary provisions restricting assignment of
any agreement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (v) restrictions on the transfer of any asset
pending the close of the sale of such asset pursuant to documentation in effect
and outstanding on the Amendment and Restatement Effective Date, and (vi)
restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii) or (v).
               10.14 Limitation on Issuance of Capital Stock. (a) The Borrower
will not, and will not permit any of its Subsidiaries to, issue (i) any
preferred stock or other preferred equity interests or (ii) any redeemable
common stock or other redeemable common equity interests.
          (b) The Borrower will not permit any of its Subsidiaries to issue any
Capital Stock or other equity interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
Capital Stock or other equity interests, except (i) for transfers and
replacements of then outstanding shares of Capital Stock or other equity
interests, (ii) for stock splits, stock dividends and issuances which do not
decrease the percentage ownership of the Borrower or any Credit Party in any
class of the Capital Stock or other equity interests of such Credit Party,
(iii) to qualify directors to the extent required by applicable law, or (iv)
issuances by Wholly-Owned Subsidiaries to the Borrower or another Wholly-Owned
Subsidiary.
               10.15 Change of Legal Names; Type of Organization (and whether a
Registered Organization); Jurisdiction of Organization etc. No Credit Party will
change its legal name, its type of organization, its status as a registered
organization (in the case of a registered organization), its jurisdiction of
organization, its location, or its organizational identification number (if
any).

-64-



--------------------------------------------------------------------------------



 



               10.16 Business. The Borrower will not, and will not permit any of
its Subsidiaries to, engage in any business other than any business conducted by
the Borrower and its Subsidiaries on the Original Effective Date and any other
business or activities as may be substantially similar, incidental or related
thereto.
               10.17 ERISA. The Borrower will not and will not, permit any of
its Subsidiaries, nor any ERISA Affiliate, to (i) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could result in a material liability for the Borrower or any of its
Subsidiaries; or (ii) sponsor, maintain, make contributions to or incur
liabilities in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.
               10.18 Voluntary Prepayments, Etc. of Indebtedness. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest, fees and legal expenses,
as well as mandatory prepayments, including payments due upon asset sales, shall
be permitted) (i) the Senior Notes or (ii) any other Indebtedness that is
required to be subordinated to the Obligations pursuant to the terms of the
Credit Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Second-Lien Documentation or other
Junior Financing Documentation.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of any
documentation related to the Senior Notes, including, but not limited to the
Second-Lien Notes Documentation, except as expressly provided in Section 5.3 of
the Intercreditor Agreement, or any other Junior Financing Documentation.
               10.19 Collateral Maintenance. The Borrower will not permit the
Aggregate Appraised Value of the Mortgaged Vessels to equal less than 120% of
the aggregate outstanding principal amount of all Loans at any time.
                    SECTION 11. Events of Default. Upon the occurrence of any of
the following specified events (each an “Event of Default”):
               11.01 Payments. Either the Borrower shall (i) default in the
payment when due of any principal of any Loan or any Note or (ii) default, and
such default shall continue unremedied for more than three Business Days, in the
payment when due of any interest on any Loan or Note, or any Fees or any other
amounts owing hereunder or thereunder; or
               11.02 Representations, etc. Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any certificate delivered pursuant hereto or thereto shall prove
to be untrue in any material respect on the date as of which made or deemed
made; or
               11.03 Covenants. The Borrower or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.01(g), 9.08, 9.11(c), 9.13, 9.16 or Section 10
or (ii) default in the due performance or

-65-



--------------------------------------------------------------------------------



 



observance by it of any other term, covenant or agreement (other than those
referred to in Section 11.01, 11.02 or clause (i) of this Section 11.03)
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 30 days after written notice to the
defaulting party by the Administrative Agent or the Required Lenders; or
               11.04 Default Under Other Agreements. (i) The Borrower or any of
its Subsidiaries shall default in any payment of any Indebtedness (other than
the Obligations, the Second-Lien Notes, any Indebtedness of the Trico Supply
Group, the TMS Intercompany Indebtedness, the Trico Marine Cayman Intercompany
Loan, the Trico Supply Intercompany Loan Documentation and any other
intercompany loans) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations, the Second-Lien Notes, any Indebtedness of the Trico
Supply Group, the TMS Intercompany Indebtedness, the Trico Marine Cayman
Intercompany Loan, the Trico Supply Intercompany Loan Documentation and any
other intercompany loans) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity; provided, that it shall not be a Default or an Event of
Default under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in the preceding clauses (i) through (ii) inclusive,
is at least $1,000,000; provided that if the Borrower has delivered to the
Administrative Agent and the Lenders a fully executed forbearance agreement
(such forbearance agreement, the “Convertible Debenture Forbearance Agreement”),
in form and substance reasonably acceptable to the Lenders, from Convertible
Debentures Holders which hold not less than 51% of the outstanding principal
amount of the Convertible Debentures, then the Convertible Debentures shall be
excluded from this Section 11.04; or
               11.05 Bankruptcy, etc. Other than the commencement in the
Bankruptcy Court for the District of Delaware by any of the Borrower, Trico
Operators, Trico Assets or Trico Cayman of a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”), the
Borrower or any of its Subsidiaries shall commence a voluntary case concerning
itself under Title 11 of the Bankruptcy Code; or an involuntary case is
commenced against the Borrower or any of its Subsidiaries and the petition is
not controverted within 10 days after service of summons, or is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of the Borrower or any of its Subsidiaries or the Borrower
or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries or there
is commenced against the Borrower or any of its Subsidiaries any such proceeding
which remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or

-66-



--------------------------------------------------------------------------------



 



unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
               11.06 ERISA. (a) A contribution required to be made with respect
to a Plan or a Foreign Pension Plan is not timely made, or the Borrower or any
of its Subsidiaries has incurred or is reasonably likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans, or the Borrower or any of its Subsidiaries has incurred
or is reasonably likely to incur any liability on account of a group health plan
(as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45
Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or
               11.07 Security Documents. At any time after the execution and
delivery thereof, any of the Security Documents shall cease to be in full force
and effect, or shall cease in to give the Collateral Agent (or with respect to
the security interest in the Blocked Account, the Administrative Agent) for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons to
the extent required by the Security Documents and the Intercreditor Agreement
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens); or
               11.08 Guaranties. The Guaranty or any provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty; or
               11.09 Judgments. One or more judgments or decrees shall be
entered against the Borrower or any of its Subsidiaries involving in the
aggregate for the Borrower and its Subsidiaries a liability (not paid or fully
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments, to the extent not covered
by insurance equals or exceeds $1,000,000; or
               11.10 Change of Control. A Change of Control shall occur; or
               11.11 Indebtedness of the Trico Supply Group. The commencement of
any enforcement action by any creditor of any Person in the Trico Supply Group,
and with respect to any action by an unsecured creditor, such action remains
undismissed or unstayed for 30 days

-67-



--------------------------------------------------------------------------------



 



after commencement; provided that it shall not be a Default or Event of Default
under this Section 11.11 unless the aggregate principal amount of all such
Indebtedness is at least $1,000,000; or
               11.12 Mexican JV. Any distribution is made by the Mexican JV to
any Person other than (a) to Trico Operators or (b) as contemplated in
Section 8.25(b); or
               11.13 Second-Lien Notes Documentation. (i) Any of the Obligations
of the Credit Parties under the Credit Documents for any reason shall cease to
be “Senior Permitted Indebtedness” under, and as defined in the Second-Lien
Notes Indenture or (ii) the Liens created by the Second-Lien Notes Collateral
Documents shall cease, for any reason, to be second in priority to the Liens of
the Collateral Agent on behalf of the Secured Creditors securing the Obligations
in accordance with the terms of the Intercreditor Agreement.
               11.14 Restructuring. Any of the following shall occur:
     (a) Within 10 Business Days after the Amendment and Restatement Effective
Date, the failure to occur of either (x) the commencement in the Bankruptcy
Court for the District of Delaware by each of the Borrower, Trico Operators,
Trico Assets and Trico Cayman of a voluntary case concerning themselves under
the Bankruptcy Code or (y) the delivery to the Administrative Agent and the
Lenders of a fully executed forbearance agreement (such forbearance agreement,
the “Second-Lien Notes Forbearance Agreement”), in form and substance reasonably
acceptable to the Lenders, from Second-Lien Note Holders which hold not less
than 51% of the outstanding principal amount of the Second-Lien Notes;
     (b) either the Second-Lien Notes Forbearance Agreement shall cease to be in
full force and effect after delivery thereof pursuant to Section 11.14(a)(y)(i)
above or any forbearance period provided therein shall terminate for any reason
and any of the Borrower, Trico Operators, Trico Assets or Trico Cayman shall
fail to commence in the Bankruptcy Court for the District of Delaware a
voluntary case concerning themselves under the Bankruptcy Code within two
Business Days of such cessation or termination;
     (c) at any time after the Convertible DebentureForbearance Agreement is
delivered to the Administrative Agent and the Lenders, it shall cease to be in
full force and effect after delivery thereof pursuant to Section 11.14(a)(y)(ii)
above or any forbearance period provided therein shall terminate for any reason
and any of the Borrower, Trico Operators, Trico Assets or Trico Cayman shall
fail to commence in the Bankruptcy Court for the District of Delaware a
voluntary case concerning themselves under the Bankruptcy Code within two
Business Days of such cessation or termination;
     (d) at any time prior to the commencement in the Bankruptcy Court for the
District of Delaware by the Borrower, Trico Operators, Trico Assets and Trico
Cayman of voluntary cases concerning themselves under the Bankruptcy Code, the
Borrower, Trico Operators, Trico Assets and Trico Cayman are not diligently
negotiating a prepackaged or prenegotiated plan of reorganization acceptable to
the Lenders, such prepackaged or prenegotiated plan of reorganization (x) to be
supported by Second-Lien Note Holders holding not less than 51% in principal
amount of the outstanding Second-

-68-



--------------------------------------------------------------------------------



 



Lien Notes, (y) to not provide for any debtor in possession facility for
borrowed money, other extensions of credit or use of cash collateral other than
as described in Annex B to the Commitment Letter and (z) to provide for payment
in full in cash of all Obligations to the extent the Roll Up Loans (as defined
in Annex B to the Commitment Letter) are not approved by the Interim Order
and/or the Final Order (each as defined in Annex B to the Commitment Letter);
     (e) the solicitation by any Credit Party of approval for any plan of
reorganization or liquidation that does not provide for a payment in full in
cash of all obligations under the DIP Facility (as defined in the Commitment
Letter) on or prior to the effective date of such plan;
     (f) the failure to commence in the Bankruptcy Court for the District of
Delaware voluntary cases concerning each of the Borrower, Trico Operators, Trico
Assets and Trico Cayman under the Bankruptcy Code prior to September 8, 2010; or
     (g) the failure of Borrower to satisfy the conditions to the funding of the
loans under the DIP Facility (as defined in the Commitment Letter),
substantially as described in Annex B to the Commitment Letter, within thirty
calendar days after the commencement of the voluntary cases concerning each of
the Borrower, Trico Operators, Trico Assets and Trico Cayman under Chapter 11 of
the Bankruptcy Code under clause (a) or (b) of this Section 11.14;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) [Intentionally Omitted]; (ii) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; (iii)
[Intentionally Omitted]; (iv) require Trico Operators to exercise its option to
purchase the equity interests in the Mexican JV held by parties other than Trico
Operators; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 4.02 to the
repayment of the Obligation in Section 4.02.
Each of the Borrower, Trico Operators and the other Credit Parties hereby
irrevocably makes, constitutes and appoints the Administrative Agent as its true
and lawful attorney-in-fact, with full power of substitution, from time to time
during the continuance of an Event of Default, and without assent by any of
them, to exercise its option to purchase the equity interests in the Mexican JV
held by parties other than it. This power of attorney is a power coupled with an
interest and shall be irrevocable. The costs and expenses of the Administrative
Agent incurred in connection

-69-



--------------------------------------------------------------------------------



 



with any exercise of this power of attorney shall be payable on demand, and is
otherwise subject to reimbursement pursuant to Section 14.01.
                    SECTION 12. The Administrative Agent.
               12.01 Appointment. The Lenders hereby irrevocably designate and
appoint Obsidian Agency Services, Inc., , as Administrative Agent (for purposes
of Sections 12.02, 12.03, 12.05, 12.06, 12.09, 12.10 and Section 14.01, the term
“Administrative Agent” also shall include Nordea Bank Finland plc, New York
Branch (and/or any of its affiliates) in its capacity as Collateral Agent
pursuant to the Security Documents, this Agreement and the financings
contemplated hereby) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates. Each Lender irrevocably appoints the
Administrative Agent as security trustee on its behalf with regard to (i) the
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to any Credit Document (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to any Lender in any Credit
Document), (ii) all moneys, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with, any Credit
Document whether from any Credit Party or any other Person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof). The Administrative Agent hereby accepts such
appointment.
               12.02 Nature of Duties. The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in final and non—appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

-70-



--------------------------------------------------------------------------------



 



               12.03 Lack of Reliance on the Administrative Agent. Independently
and without reliance upon the Administrative Agent, each Lender and the holder
of each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower and its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower and its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
               12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.
               12.05 Reliance. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message
signed, sent or made by any Person that the Administrative Agent believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent.
               12.06 Indemnification. To the extent the Administrative Agent (or
any affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders, for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Credit Document, or in any
way relating to or arising out of this Agreement or

-71-



--------------------------------------------------------------------------------



 



any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
               12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans under this Agreement, the Administrative
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
               12.08 Holders. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
               12.09 Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 15 Business Days’ prior written notice to the Lenders and, unless
a Default or an Event of Default under Section 11.05 then exists, the Borrower.
Such resignation shall take effect upon the appointment of a successor
Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until

-72-



--------------------------------------------------------------------------------



 



such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
               12.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as Administrative
Agent, a Lender or the Collateral Agent hereunder.
               12.11 Limited Role of the Collateral Agent. Notwithstanding
anything herein to the contrary, the Collateral Agent shall not take any action
with respect to the Collateral unless and until the Collateral Agent shall have
received instructions from the Administrative Agent or the Required Lenders.
               12.12 Certain Rights of the Collateral Agent. If the Collateral
Agent requests instructions from the Administrative Agent with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Credit Document, the Collateral Agent shall be entitled to refrain
from such act or taking such action unless and until the Collateral Agent shall
have received instructions from the Administrative Agent; and the Collateral
Agent shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Collateral Agent as a result of the Collateral Agent
acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Administrative Agent.
               12.13 Removal of the Collateral Agent; Appointment of Successor
Collateral Agent.
          (a) The Collateral Agent may be removed at any time by written notice
from the Administrative Agent, upon the direction of the Required Lenders, which
removal shall be effective upon the appointment of a successor collateral agent
(which may be the Administrative Agent).
          (b) A successor Collateral Agent may be appointed by the Required
Lenders. If a successor Collateral Agent shall not have been so appointed within
two Business Days after the deliver of the notice of removal, the Administrative
Agent shall appoint a successor Collateral Agent.
          (c) Upon the appointment of a successor Collateral Agent, the removed
Collateral Agent shall promptly execute and deliver all instruments and
documents, and take all actions that the successor Collateral Agent, the
Administrative Agent or the Required Lenders may reasonably request, in order to
effect such removal and the assignment of rights, interests, duties and
obligations of the Collateral Agent under the Credit Documents.

-73-



--------------------------------------------------------------------------------



 



               12.14 Nordea Bank.
          (a) Each of the parties hereto (i) acknowledges that Nordea Bank
Finland plc, New York Branch has resigned as Administrative Agent effective as
of the Amendment and Restatement Effective Date, (ii) waive any notice or other
requirement relating to such resignation and (iii) Article 12 and Section 14.01,
to the extent they pertain to the Prior Administrative Agent, shall survive such
resignation.
          (b) Each of the parties hereto (i) acknowledges that Nordea Bank
Finland plc, New York Branch (the “Resigning Collateral Agent”) has given notice
of its resignation as Collateral Agent, (ii) agrees that, notwithstanding
anything to the contrary set forth therein, the Resigning Collateral Agent shall
have no obligation to take any actions under the Credit Agreement or the other
Credit Documents other than such actions as may be reasonably requested by the
Administrative Agent in connection with its replacement as Collateral Agent, all
such actions to be at the cost and expense of the Borrower, (iii) agree to use
their commercially reasonable efforts to cause the Resigning Collateral Agent to
be replaced as promptly as practicable after the Amendment and Restatement
Effective Date, but in no event later than 30 days thereafter (unless the
Resigning Collateral Agent and the Administrative Agent otherwise agree),
(iv) waive any notice or other requirement set forth in the Credit Documents
relating to such resignation, (v) agree that the provisions of Article 12 and
Section 14.01, to the extent they pertain to the Resigning Collateral Agent,
shall survive such resignation and (vi) agree that unless such resignation
becomes effective earlier as contemplated by clause (iii) above, such
resignation shall become effective on the date 30 days after the Amendment and
Restatement Date (unless the Reigning Collateral Agent and the Administrative
Agent otherwise agree).
          (c) Each of the Tennenbaum Lenders (i) acknowledges that Nordea Bank
Norge ASA, Cayman Islands Branch, has a first priority perfected security
interest on behalf of Nordea Bank Finland plc, New York Branch as Issuing Lender
(as such term is defined in the Existing Credit Agreement) in the cash
collateral permitted pursuant to Section 8.08(a)(y) and the cash collateral
account (Account No. 6623792001) maintained at the office of Nordea Bank Norge
ASA, Cayman Islands Branch, located at 437 Madison Avenue, New York, New York
10022) into which such cash collateral has been deposited, and (ii) agrees not
to contest the prior right of Nordea Bank Norge ASA, Cayman Islands Branch, to
such cash collateral and cash collateral account or to exercise remedies in
respect thereof or to hinder in any way the exercise of remedies by Nordea Bank
Norge ASA, Cayman Islands Branch, in respect thereof.
                    SECTION 13. Guaranty.
               13.01 Guaranty. In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to extend credit hereunder, and in
recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, the Guarantors hereby agree with the Guaranteed Creditors
as follows: the Guarantors hereby and unconditionally and irrevocably guarantee
to the Guaranteed Creditors, as primary obligor and not merely as surety, the
full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of any and all of the Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations becomes due and payable
hereunder, the Guarantors, unconditionally and irrevocably, promise to pay such
indebtedness to the Administrative Agent and/or the other

-74-



--------------------------------------------------------------------------------



 



Guaranteed Creditors, or order, on demand, together with any and all reasonable
documented out-of-pocket expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower), then and in such event the
Guarantors agree that any such judgment, decree, order, settlement or compromise
shall be binding upon the Guarantors, notwithstanding any revocation of this
Guaranty or other instrument evidencing any liability of the Borrower, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
               13.02 Bankruptcy. Additionally, the Guarantors unconditionally
and irrevocably guarantee to the Guaranteed Creditors the payment of any and all
of the Guaranteed Obligations whether or not due or payable by the Borrower upon
the occurrence of any of the events specified in Section 11.05, and
unconditionally, irrevocably, jointly and severally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand.
               13.03 Nature of Liability. The liability of the Guarantors
hereunder is exclusive and independent of any security for or other guaranty of
the Guaranteed Obligations, whether executed by the Guarantors, any other
guarantor or by any other party, and the liability of the Guarantors hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower or any other Subsidiary of the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and the Borrower waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding, or (f) any action or inaction of the type described in
Section 13.05.
               13.04 Independent Obligation. The obligations of the Guarantors
hereunder are independent of the obligations of any other guarantor, any other
party or the Borrower, and a separate action or actions may be brought and
prosecuted against the Guarantors whether or not action is brought against any
other guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. The Guarantors waive, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.

-75-



--------------------------------------------------------------------------------



 



               13.05 Authorization. The Guarantors authorize the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute or this Agreement and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to:
     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower, other Credit Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Guarantors from their liabilities under this Guaranty.
               13.06 Reliance. It is not necessary for any Guaranteed Creditor
to inquire into the capacity or powers of the Guarantors or any of their
Subsidiaries or the officers, directors,

-76-



--------------------------------------------------------------------------------



 



partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.
               13.07 Subordination. Any indebtedness of the Borrower now or
hereafter owing to the Guarantors is hereby subordinated to the Guaranteed
Obligations of the Borrower owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of the Borrower to the Guarantors shall be collected, enforced
and received by the Guarantors for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Guaranteed Obligations, but without affecting or impairing in
any manner the liability of the Guarantors under the other provisions of this
Guaranty. Prior to the transfer by the Guarantors of any note or negotiable
instrument evidencing any such indebtedness of the Borrower to the Guarantors,
the Guarantors shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, the Guarantors hereby agree with the Guaranteed Creditors that
they will not exercise any right of subrogation which they may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been paid in full in cash. If and to the extent required in
order for the Guaranteed Obligations of any Guarantor to be enforceable under
applicable federal, state and other laws relating to the insolvency of debtors,
the maximum liability of such Guarantor hereunder shall be limited to the
greatest amount which can lawfully be guaranteed by such Guarantor under such
laws, after giving effect to any rights of contribution, reimbursement and
subrogation arising under this Section 13.07.
               13.08 Waiver. (a) The Guarantors waive any right (except as shall
be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever. The Guarantors waive any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full in cash of the
Guaranteed Obligations, based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of the Guarantors hereunder except to the extent the
Guaranteed Obligations have been paid in cash. The Guarantors waive any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower, or
any other party or any security.

-77-



--------------------------------------------------------------------------------



 



          (b) The Guarantors waive all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. The Guarantors assume all responsibility for being and
keeping themselves informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks which the
Guarantors assume and incur hereunder, and agree that neither the Administrative
Agent nor any of the other Guaranteed Creditors shall have any duty to advise
the Guarantors of information known to them regarding such circumstances or
risks.
               13.09 Payment. All payments made by the Guarantors pursuant to
this Section 13 shall be made in Dollars. All payments made by the Guarantors
pursuant to this Section 13 will be made without setoff, counterclaim or other
defense.
                    SECTION 14. Miscellaneous.
               14.01 Payment of Expenses, etc. The Borrower agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of Latham & Watkins LLP and
the Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants) and each of the Lenders in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts with respect to this Agreement and of
the Administrative Agent and each of the Lenders, the Administrative Agent and
the Collateral Agent in connection with the enforcement of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and counsel for each of the Lenders)
(provided that, in each case, upon the request of the Administrative Agent or
the applicable Lenders, the Borrower further agrees to pay any such amounts
under this clause (i) in advance); (ii) pay and hold the Administrative Agent,
the Collateral Agent and each of the Lenders harmless from and against any and
all present and future stamp, documentary, transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters, the
performance of any obligation under this Agreement or any other Credit Document
or any payment thereunder, and save the Administrative Agent, the Collateral
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to the Administrative Agent, the Collateral Agent or such
Lender) to pay such taxes; and (iii) indemnify the Administrative Agent, the
Collateral Agent and each Lender, and each of their respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements)

-78-



--------------------------------------------------------------------------------



 



incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Collateral Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Loans hereunder or
the consummation of the Transaction or any other transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the Release of
Hazardous Materials by the Borrower or any of the Borrower’s Subsidiaries into
the air, surface water or groundwater or on the surface or subsurface of any
vessel or Real Property at any time owned, operated or occupied by the Borrower,
or any of the Borrower’s Subsidiaries, the generation, storage, transportation,
handling, disposal or Release of Hazardous Materials by the Borrower or any of
the Borrower’s Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of the Borrower’s Subsidiaries, the
non-compliance of any vessel or Real Property with Environmental Laws (including
applicable permits thereunder) applicable to any vessel or Real Property, or any
Environmental Claim asserted against the Borrower or any of the Borrower’s
Subsidiaries, or any vessel or Real Property at any time owned, operated or
occupied by the Borrower or any of the Borrower’s Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or caused by the
actions or inactions of the Person to be indemnified. To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Collateral Agent or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.
               14.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of the Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 14.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

-79-



--------------------------------------------------------------------------------



 



               14.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt if delivered by hand or overnight
courier service, sent by telecopier or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 14.03
or in accordance with the latest unrevoked direction from such party given in
accordance with this Section 14.03.
               14.04 Benefit of Agreement; Assignments; Participations.
          (a) This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, that the Borrower may not assign or transfer any of
its rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of the Lenders, and, provided further, that,
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Loans and related
outstanding Obligations hereunder except as provided in Sections 2.13 and
14.04(b)) and the transferee, assignee or participant, as the case may be, shall
not constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder) or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of such participation, and that an increase in
any Loan Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is

-80-



--------------------------------------------------------------------------------



 



participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Loans and
related outstanding Obligations hereunder to (i) (A) its parent company and/or
any affiliate of such other Lender which is at least 50% owned by such Lender or
its parent company or (B) to one or more other Lenders or any affiliate of any
such Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (iii) to one or more Lenders or
(y) assign all, or if less than all, a portion equal to at least $5.0 million in
the aggregate for the assigning Lender or assigning Lenders, of such Loans and
related outstanding Obligations hereunder to one or more Eligible Transferees
(treating any fund that invests in bank loans and any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such fund
or by an Affiliate of such investment advisor as a single Eligible Transferee),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (i) at such
time, Schedule I shall be deemed modified to reflect the outstanding Loans of
such new Lender and of the existing Lenders, (ii) upon the surrender of the
relevant Notes by the assigning Lender, new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised outstanding Loans,
(iii) the consent of (x) the Administrative Agent and (y) so long as no Default
or Event of Default is then in existence, the Borrower shall, in each case, be
required in connection with any such assignment pursuant to clause (y) above
(each of which consents shall not be unreasonably withheld or delayed), (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 and (v) no such transfer or assignment will be effective until recorded
by the Administrative Agent on the Register pursuant to Section 14.15. To the
extent of any assignment pursuant to this Section 14.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Loans. At the time of each assignment pursuant to this Section 14.04(b) to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes, the respective assignee Lender shall, to the extent
legally entitled to do so, provide to the Borrower the appropriate Internal
Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii) Certificate
described in Section 5.04(b)) to the extent such forms would provide a complete
exemption from or reduction in United States withholding tax. In addition, each
respective assignee Lender that is not an “exempt recipient” (as such term is
defined in Section 1.6049-4(c)(1)(ii) in the United States Treasury
Regulations), as reasonably determined by the Borrower or the Administrative
Agent, shall deliver such documentation

-81-



--------------------------------------------------------------------------------



 



(including Form W-9) prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such assignee Lender is subject
to backup withholding or information reporting requirements. To the extent that
an assignment of all or any portion of a Lender’s Loans and related outstanding
Obligations pursuant to Section 2.13 or this Section 14.04(b) would, at the time
of such assignment, result in increased costs under Section 2.10 or 3.06 or
additional amounts or indemnification under Section 5.04 hereof from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs, additional amounts
or indemnification (although the Borrower, in accordance with and pursuant to
the other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
               14.05 No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent, the Collateral Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent, the Collateral
Agent or any Lender would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.
               14.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of

-82-



--------------------------------------------------------------------------------



 



setoff or banker’s lien, by counterclaim or cross action, by the enforcement of
any right under the Credit Documents, or otherwise), which is applicable to the
payment of the principal of, or interest on, the Loans or Fees, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) [Intentionally Omitted]
               14.07 Calculations; Computations. (a) The financial statements to
be furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP in the United States consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrower to the Lenders to the extent, in each case,
permitted by the terms of this Agreement); provided that, except as otherwise
specifically provided herein, all computations of the Applicable Margin, and all
computations and all definitions (including accounting terms) used in
determining compliance with the Financial Covenants, shall utilize generally
accepted accounting principles and policies in conformity with, and consistent
with, those used to prepare the historical audited consolidated financial
statements of the Borrower and its Subsidiaries referred to in Section 8.05(a).
          (b) All computations of interest and other Fees (as applicable)
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or other Fees are payable.
               14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS PROVIDED IN
CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH
PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD

-83-



--------------------------------------------------------------------------------



 



OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT THE ADDRESS SET
FORTH IN SECTION 14.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER PARTY HERETO.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
               14.09 Counterparts. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
               14.10 Effectiveness. This Agreement shall become effective on the
date (the “Amendment and Restatement Effective Date”) on which (i) the Borrower,
the Administrative Agent, the Collateral Agent and each of the Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and (ii) the conditions set forth in Section 15 are met to the satisfaction of
the Administrative Agent and the Lenders. Unless the Administrative Agent has
received actual notice from any Lender that the conditions contained in
Section 15

-84-



--------------------------------------------------------------------------------



 



have not been met to its reasonable satisfaction, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Amendment and Restatement Effective Date shall have been deemed to have
occurred and all conditions contained in Section 15 shall be deemed satisfied or
waived by the Administrative Agent and each Lender. The Administrative Agent
will give the Borrower and each Lender prompt written notice of the occurrence
of the Amendment and Restatement Effective Date.
               14.11 Headings Descriptive. The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.
               14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor
any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the respective Credit Parties party hereto
or thereto and the Required Lenders (although additional parties may be added to
(and annexes may be modified to reflect such additions), and Subsidiaries of the
Borrower may be released from, the Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (with Obligations being directly affected in the case of the following
clause (i)), (i) extend the final scheduled maturity of any Loan or Note, or
reduce the rate or extend the time of payment of interest thereon, or reduce the
amount, or extend the time of payment, of any Fees (except in connection with
the waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount of any Loan (it being understood that any amendment
or modification to the financial definitions in this Agreement or to
Section 14.07(a) shall not constitute a reduction in the rate of interest or the
amount of Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all the Security Documents, (iii) amend, modify or waive any
provision of this Section 14.12, (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Loan Commitments on the Original Effective Date), (iv) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loan Commitments are included
on the Original Effective Date) or (v) consent to the assignment or transfer by
the Borrower of any of their respective rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Loan Commitments of any Lender over the
amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default shall not constitute an increase of the Loan
Commitment of any Lender, and that an increase in the available portion of any
Loan Commitment of any Lender shall not constitute an increase of the Loan
Commitment of such Lender), (2) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent or
(3) without

-85-



--------------------------------------------------------------------------------



 



the consent of the Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 14.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) repay each outstanding Loan of such
Lender in accordance with Section 5.01(b), provided that, unless the Loans that
are repaid, pursuant to preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders, provided further, that in any
event, the Borrower shall not have the right to replace a Lender, terminate its
Loan or repay its Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 14.12(a).
               14.13 Survival. All indemnities set forth herein including,
without limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 14.01 shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the Obligations.
               14.14 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 14.14 would, at the time of
such transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
               14.15 Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 14.15, to
maintain a register (the “Register”) on which it will record the Loans made by
each of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the rights to the principal
of, and interest on, any Loan shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Loans and prior to such recordation all amounts owing to the
transferor with respect to such Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 14.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning

-86-



--------------------------------------------------------------------------------



 



or transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 14.15.
               14.16 Confidentiality. (a) Subject to the provisions of clause
(b) of this Section 14.16, each Lender agrees that it will use its reasonable
efforts not to disclose without the prior consent of the Borrower (other than to
its employees, auditors, advisors or counsel or to another Lender if such Lender
or such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 14.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent
or the Collateral Agent, (vi) to any direct or indirect contractual counterparty
in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 14.16, and (vii) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or any interest therein by such Lender, provided that such prospective
transferee agrees to be bound by the confidentiality provisions contained in
this Section 14.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 14.16 to the same
extent as such Lender.
               14.17 USA PATRIOT Act Notice. Each Lender hereby notifies each
Credit Party that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.

-87-



--------------------------------------------------------------------------------



 



               14.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR
AGREEMENT; ETC. (i) EACH SECURED PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS SHALL BE CREATED ON THE SECOND-LIEN NOTES COLLATERAL PURSUANT TO THE
SECOND-LIEN NOTES DOCUMENTATION, WHICH LIENS SHALL BE REQUIRED TO BE SECOND IN
PRIORITY TO THE LIENS CREATED PURSUANT TO THE CREDIT DOCUMENTS IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT. THE INTERCREDITOR AGREEMENT ALSO
HAS OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS AND THE HEDGING
CREDITORS (AS DEFINED IN THE INTERCREDITOR AGREEMENT). PURSUANT TO THE EXPRESS
TERMS OF SECTION 8.1 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT
DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
     (ii) EACH SECURED CREDITOR AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF EACH SECURED CREDITOR, AND
TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE)
BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
     (iii) THE PROVISIONS OF THIS SECTION 14.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH SECURED CREDITOR IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
(AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO ANY SECURED CREDITOR AS
TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.
               14.19 General Release; Indemnity. In consideration of, among
other things, the execution and delivery of this Agreement by the Administrative
Agent, the Collateral Agent and the Lenders, and any financial accommodations
which the Administrative Agent, the Collateral Agent or any Lender elects to
extend to the Borrower or any other Credit Party after the date hereof, each of
the Borrower and the other Credit Parties, on behalf of itself and its
successors and assigns (collectively, “Releasors”), hereby forever waives,
releases and discharges to the fullest extent permitted by law, and hereby
agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Administrative Agent, the Collateral Agent, the
Lenders, the Prior Administrative Agent, the Resigning Collateral Agent, the
Issuing Lenders (as such term is defined in the

-88-



--------------------------------------------------------------------------------



 



Existing Credit Facility) and the Previous Lenders, in each case, in any
capacity and their respective affiliates, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
consultants, agents, attorneys and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the Amendment and Restatement
Effective Date. The receipt by Borrower or any other Credit Party of any Loans
or other financial accommodations made by the Administrative Agent or any Lender
after the date hereof shall constitute a ratification, adoption, and
confirmation by Borrower and the other Credit Parties of the foregoing general
releases of all Claims against any Releasee which are based in whole or in part
on facts, whether or not now known or unknown, existing on or prior to the date
of receipt of any such Loans or other financial accommodations. In entering into
this Agreement, Borrower and the other Credit Parties have consulted with, and
been represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section
shall survive the termination of this Agreement and the other Credit Documents
and payment in full of the Obligations.
               14.20 Affirmation. Each of the parties hereto confirm,
acknowledge and agree that this Agreement is an amendment and restatement of the
Existing Credit Agreement and that the execution, delivery and performance of
this Agreement does not create a novation of any obligations existing under the
Existing Credit Agreement. Each of the Borrower and the Credit Parties confirms,
acknowledges and agrees that this Agreement benefits from all collateral
security executed in connection with, or in respect of, the Existing Credit
Agreement and that the “Obligations” are secured by, and benefit from, all
collateral security and guarantees included in the Credit Documents. Each of the
Borrower and the Credit Parties hereby ratifies and confirms that all of the
terms and conditions, representations and covenants contained in the Credit
Documents shall remain in full force and effect after giving effect to the
execution and effectiveness of this Agreement.
               14.21 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements, renewals or modifications set forth herein or
therein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have

-89-



--------------------------------------------------------------------------------



 



the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
                    SECTION 15. Conditions Precedent to the Amendment and
Restatement Effective Date. The occurrence of the Amendment and Restatement
Effective Date pursuant to Section 14.10 is subject to the satisfaction of the
following conditions:
               15.01 Fees, etc. On the Amendment and Restatement Effective Date,
the Borrower shall have paid to the Administrative Agent and the Lenders all
costs, fees and expenses (including, without limitation, reasonable legal fees
and expenses of outside legal counsel to the Administrative Agent) payable to
the Administrative Agent and the Lenders to the extent then due.
               15.02 Opinions of Counsel. On the Amendment and Restatement
Effective Date, the Administrative Agent shall have received from Vinson &
Elkins LLP, New York counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Amendment and Restatement Effective Date covering the matters set forth in
Exhibit E and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.
               15.03 Assignment and Assumption Agreement. On or prior to the
Amendment and Restatement Effective Date, each of the Tennenbaum Lenders shall
have received from each of the Lenders party to the Existing Credit Agreement at
the close of business on the Business Day immediately preceding the Amendment
and Restatement Effective Date (such Lenders, the “Previous Lenders”), an
Assignment and Assumption Agreement from each of such Previous Lender
transferring the applicable percent of its Commitment to such Tennenbaum Lender,
and the Administrative Agent, the Collateral Agent, the Borrower and the Credit
Parties each hereby consent to the assignment occurring pursuant to each such
Assignment and Assumption Agreement.
               15.04 Material Adverse Change. No occurrence, development or
change that shall have occurred after the date of the Commitment Letter that, in
the commercially reasonable judgment of the Tennenbaum Lenders, has had or could
be reasonably expected to have a Material Adverse Effect.
               15.05 Previously Disclosed Matters. The Lenders shall not have
become aware after the date of the Commitment Letter of any new or inconsistent
information or other matter not previously disclosed to the Lenders in writing
relating to the Credit Parties or their direct or indirect subsidiaries or the
transactions contemplated by the Commitment Letter which the Lenders, in their
commercially reasonable judgment, deem material and adverse relative to the
information or other matters disclosed to the Lenders in writing prior to the
date of the Commitment Letter.
               15.06 Certificates of Ownership; Searches; Class Certificates;
Appraisal Reports; Mortgages. On the Amendment and Restatement Effective Date,
the Administrative

-90-



--------------------------------------------------------------------------------



 



Agent shall have received each of the following with respect to each Mortgaged
Vessel being secured on such Amendment and Restatement Effective Date:
     (i) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of each Mortgaged Vessel by the Borrower or the relevant
Guarantor;
     (ii) the results of maritime registry searches with respect to each
Mortgaged Vessel, indicating no record liens other than Liens in favor of the
Collateral Agent and/or the Lenders and Permitted Liens;
     (iii) class certificates from a classification society listed on
Schedule XV hereto or another classification society reasonably acceptable to
the Collateral Agent, indicating that such Mortgaged Vessel meets the criteria
specified in Section 8.24;
     (iv) a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by the Credit Parties in respect of such Mortgaged Vessel, together
with a certificate from such broker certifying that such insurances (i) are
placed with such insurance companies and/or underwriters and/or clubs, in such
amounts, against such risks, and in such form, as are customarily insured
against by similarly situated insureds by similarly situated insurers for the
protection of the Administrative Agent and/or the Lenders as mortgagee,
(ii) conform with the insurance requirements of each respective Vessel Mortgage
and (iii) include, without limitation, hull and machinery, war risks, protection
and indemnity reimbursement of costs of mortgagee interest insurance (the
“Required Insurance”).
               15.07 Approvals. On or prior to the Amendment and Restatement
Effective Date, all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the granting of Liens under
the Credit Documents (other than the registration of the Vessel Mortgages in
respect of the Collateral Vessels) shall have been obtained and remain in
effect, and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
performance by the Credit Parties of the Credit Documents. On the Amendment and
Restatement Effective Date, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified, prohibiting or imposing
materially adverse conditions upon the performance by the Credit Parties of
their obligations under the Credit Documents.
               15.08 Security Documents. The Borrower shall have delivered to
the Administrative Agent executed copies of the Blocked Account Agreement, the
Deposit Account Control Agreement and the Pledge and Security Agreement, each in
form and substance acceptable to the Administrative Agent.
               15.09 No Default; Representations and Warranties. At the time of
the Amendment and Restatement Effective Date (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in each other Credit Document

-91-



--------------------------------------------------------------------------------



 



shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the Amendment and
Restatement Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
               15.10 Financial Statements; Projections. On or prior to the
Amendment and Restatement Effective Date, the Administrative Agent shall have
received copies of an updated 13-week cash flow forecast, a monthly budget (the
“Budget”) and business plan including Projections, which forecast, budget and
Projections shall be in form and substance satisfactory to the Administrative
Agent.
               15.11 Proof of Valid Security Interest. On or prior to the
Amendment and Restatement Effective Date, the Borrower shall have provided, or
caused to be provided to the Administrative Agent, reasonably satisfactory
confirmation of validity, perfection and priority of liens and security
interests provided under the Security Documents.
               15.12 Letters of Credit Facility. All existing letters of credit
issued under the Existing Credit Agreement shall have been terminated or
otherwise cash collateralized on terms reasonably acceptable to the Issuing
Lender (as such term is defined in the Existing Credit Agreement) of such
letters of credit and the Administrative Agent. The Lenders shall have received
the acknowledgement of such Issuing Lender attached to this Agreement, pursuant
to which acknowledgment such Issuing Lender shall acknowledge and agree (a) that
all such letters of credit are no longer issued and outstanding under this
Agreement, and (b) that the Administrative Agent, the Collateral Agent and the
Lenders are released from any and all of their respective duties, liabilities
and obligations in connection with the such letters of credit, including,
without limitation, the obligation of the Lenders to participate in any such
letters of credit or drawings thereunder.
               15.13 Officer Certificate. The Lenders shall have received a
certificate, dated the Amendment and Restatement Effective Date, and signed by
the chairman of the board, the chief executive officer, the president or any
vice president of the Borrower (i) setting forth in reasonable detail the amount
of all obligations which, pursuant to applicable law, could reasonably be
expected to have a lien claim prior to the liens securing the Obligations
pursuant to each of the Vessel Mortgages and (ii) certifying on behalf of the
Borrower that all of the conditions set forth in this Section 15 have been
satisfied on such date, other than those conditions which are subject to the
satisfaction of the Lenders or the Administrative Agent.
               15.14 Proof of Insurance. On or prior to the Amendment and
Restatement Effective Date, the Borrower shall have provided, or caused to be
provided to the Administrative Agent, reasonably satisfactory proof of the type
of insurance maintained as required under Section 9.03.
               15.15 Corporate Documents; Proceedings; etc..
     (a) On the Amendment and Restatement Effective Date, the Administrative
Agent shall have received a certificate from each Credit Party, dated the
Amendment and

-92-



--------------------------------------------------------------------------------



 



Restatement Effective Date, signed by the chairman of the board, the chief
executive officer, any managing director, the president or any vice president or
director of such Credit Party, with appropriate insertions, together with copies
of the Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of such Credit Party and the resolutions of the governing authority
of such Credit Party referred to in such certificate, and each of the foregoing
shall be reasonably acceptable to the Administrative Agent
     (b) On the Amendment and Restatement Effective Date, all corporate, limited
liability company, partnership and legal proceedings, and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents, shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of corporate, limited liability company and partnership proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.
*      *       *

-93-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
Address:
3200 Southwest Fwy, Suite 2950
Houston, Texas 77057
Attention: Geoff Jones
Tel. No.: (713) 780-9926
Fax No.: (713) 750-0062


            TRICO MARINE SERVICES, INC.,
   as the Borrower
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Chief Operating Officer        TRICO MARINE ASSETS, INC.,
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Secretary        TRICO MARINE OPERATORS, INC.,
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Secretary        TRICO MARINE INTERNATIONAL, INC.,
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Secretary        TRICO MARINE SERVICES (HONG KONG) LIMITED,
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Secretary   

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            COASTAL INLAND MARINE SERVICES LTD.
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        SERVICIOS DE APOYO MARITIMO DE MEXICO, S. DE R.L. DE C.V.,
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        TRICO SERVICOS MARITIMOS LTDA.
   as a Guarantor
      By:   /s/ Tomás Salazar         Name:   Tomás Salazar        Title:  
General Manager        TRICO MARINE CAYMAN, L.P.
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Chief Operating        TRICO HOLDCO, LLC
   as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President & Chief Operating   

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            TRICO INTERNATIONAL HOLDINGS B.V.
   as a Guarantor
      By:   /s/ Geoffrey Jones         Name:   Geoffrey Jones        Title:  
Managing Director        TRICO MARINE INTERNATIONAL HOLDINGS B.V.,
   as a Guarantor
      By:   /s/ Geoffrey Jones         Name:   Geoffrey Jones        Title:  
Managing Director     

[Signature Pages]

 



--------------------------------------------------------------------------------



 



Address:



Special Value Continuation Partners, LP
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950







Tennenbaum Opportunities Partners V, LP
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950





Tennenbaum DIP Opportunity Fund, LLC
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950






Obsidian Agency Services, Inc.
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attn: Emily May or Pedro Urrutia
Telephone: (310) 566-1000
Facsimile: (310) 899-4950







SPECIAL VALUE CONTINUATION PARTNERS, LP,
as Lender
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager

                  By:   /s/ Howard M. Levkowitz         Howard M. Levkowitz     
  Managing Partner     

TENNENBAUM OPPORTUNITIES PARTNERS V, LP,
as Lender
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager

                  By:   /s/ Howard M. Levkowitz         Howard M. Levkowitz     
  Managing Partner     

TENNENBAUM DIP OPPORTUNITY FUND, LLC,
as Lender
By: Tennenbaum Capital Partners, LLC
Its: Investment Manager

                  By:   /s/ Howard M. Levkowitz         Howard M. Levkowitz     
  Managing Partner     

OBSIDIAN AGENCY SERVICES, INC.,
as Administrative Agent

                  By:   /s/ Howard M. Levkowitz         Name:   Howard M.
Levkowitz        Title:   President     



[Signature Pages]

 



--------------------------------------------------------------------------------



 



437 Madison Avenue, 21st Floor
New York, New York 10022
USA
Attention: Loan Administration
Telephone: (212) 318-9632
Facsimile: (212) 421-4420

            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Collateral Agent
      By:   /s/ Gerald E. Chelius, Jr.         Name:   Gerald E. Chelius, Jr.   
    Title:   SVP Credit              By:   /s/ Henrik M. Steffensen        
Name:   Henrik M. Steffensen        Title:   Senior Vice President     



[Signature Pages]

 



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges and agrees (a) that all Letters of
Credit (as such term is defined in the Existing Credit Agreement) are no longer
issued and outstanding under this Agreement, and (b) that the Administrative
Agent, the Collateral Agent and the Lenders are hereby released from any and all
of their respective duties, liabilities and obligations in connection with the
such Letters of Credit, including, without limitation, the obligation of the
Lenders to participate in any such Letters of Credit or drawings thereunder.

            NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH, as Issuing Lender
under the Existing Credit Agreement
      By:   /s/ Gerald E. Chelius, Jr.         Name:   Gerald E. Chelius, Jr.   
    Title:   SVP Credit              By:   /s/ Henrik M. Steffensen      
Name:   Henrik M. Steffensen        Title:   Senior Vice President        NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, as Issuing Lender under the Existing Credit
Agreement
      By:   /s/ Gerald E. Chelius, Jr.         Name:   Gerald E. Chelius, Jr.   
    Title:   SVP Credit              By:   /s/ Henrik M. Steffensen        
Name:   Henrik M. Steffensen        Title:   Senior Vice President     

[Signature Pages]

 